       Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 1 of 98



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND


LA UNIÓN DEL PUEBLO ENTERO,
PROMISE ARIZONA, LYDIA
CAMARILLO, JUANITA VALDEZ-COX,
ROGENE GEE CALVERT; ZEENAT
NISHA HASAN; and CANDY L.
GUTIERREZ,; EUGENE WU, DEBORAH                     Civil Action No. 8:19-CV-02710-GJHPX
CHEN, ORGANIZATION OF CHINESE
AMERICANS-GREATER HOUSTON,
DAVID CHIU, PHILLIP TING, ALBERT                   SECOND AMENDED COMPLAINT
MURATSUCHI, KENNY CHU, YICHENG                     FOR DECLARATORY AND
WU, CYNTHIA CHOI, VINCENT PAN,                     INJUNCTIVE RELIEF
JOHN PARK, JEFFREY D. HSI, JACINTA
TITIALII ABBOTT, VENGHAN TANG,
RAJ MUKHERJI, SHARON TOMIKO
SANTOS, MIA GREGERSON, JENNIFER
REYES, RAYMOND SANCHEZ,
MARICELA LECHUGA, MARTY
RAMIREZ, FELIPE CRUZ, ALEXANDRA
ROSY PALOMO-PUJOL, MARCO
ABARCA, COALITION FOR HUMANE
IMMIGRANT RIGHTS OF LOS ANGELES,
RALPH CARMONA, and JAVIER
GASTON-GREENBERG,

Plaintiffs,
v.

DONALD J. TRUMP, sued in his official
capacity as President of the United States,

WILBUR L. ROSS, sued in his official
capacity as U.S. Secretary of Commerce,

STEVEN DILLINGHAM, sued in his official
capacity as Director of the U.S. Census
Bureau,

U.S. DEPARTMENT OF COMMERCE, and

U.S. CENSUS BUREAU,

Defendants.



                                              10
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 2 of 98




                                    AMENDED COMPLAINT


                                        INTRODUCTION

       1.      Since at least 2017, Defendants have sought, through a series of policy changes,

to deprive Latinos, Asian Americans and immigrants of political representation by manipulating

the manner in which Census Bureau data is collected and used. To that end, Defendants have

brazenly—and repeatedly—violated fundamental Constitutional commands requiring that all

persons living in the United States be counted in the decennial Census and that all persons be

counted and afforded political representation. Defendants’ efforts have included four discrete but

related initiatives, one of which has already been squarely rejected by the Supreme Court of the

United States, and three of which are the subject of this litigation.

       2.      First, Defendants sought to accomplish their unlawful purpose by attempting to

add a citizenship question to the 2020 decennial census questionnaire sent to every household in

the United States. This initiative was blocked by various courts, including this Court and the

Supreme Court, as violative of the federal Administrative Procedure Act after evidence

demonstrated that the purported rationale for adding such a question was nakedly pretextual.

       1. On July 11, 2019, President Trump issued Executive Order 13880, Collecting

Information about Citizenship Status in Connection with the Decennial Census (“EO 13880”),

that directs: (1) Secretary Ross to instruct the Census Bureau to create an inter-agency working

group to collect citizenship data in connection with the 2020 decennial census for redistricting;

(2) the Department of Commerce to “strengthen its efforts, consistent with law, to obtain State

administrative records concerning citizenship”; and (3) all federal agencies to provide citizenship




                                                  20
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 3 of 98



data via administrative records to the Census Bureau. On July 12, 2019, the Census Bureau

published a notice dated July 3, 2019, stating that Secretary Ross had directed the Census Bureau

to collect and produce Citizenship Voting Age Population (“CVAP”) information prior to April

1, 2021 that states may use in redistricting.

       2. The President’s order and Secretary Ross’s directive that the Department of Commerce

provide states with CVAP information for redistricting is motivated by a racially discriminatory

scheme to reduce Latino political representation and increase the over-representation of

non-Latino Whites, thereby advantaging White voters at Latino voters’ expense.           As the

Department of Commerce and the Census Bureau comply with Secretary Ross’s directive and

EO 13880 to collect citizenship data and when they produce population tabulations that purport

to exclude non-citizens for purposes of drawing state and local districting plans, voters will be

denied their constitutionally guaranteed rights to equitable political representation based on

actual population.

       3.      The Court should enjoin Defendants’ actions as violative of the Administrative

Procedure Act (“APA”) for a number of reasons. First, Defendants failed to articulate an

adequate rationale for making the decision to collect and produce citizenship data from

administrative records. Second, for discriminatory reasons, EO 13880 and Secretary Ross’s

directive instructs the Census Bureau to perform an impossible task contrary to law:           to

determine the total number of non-U.S. citizens without an actual enumeration of the non-U.S.

citizen population. Administrative records cannot provide citizenship data to the states without

the use of statistical sampling and estimation, and therefore cannot provide a total enumeration

of the citizen and non-citizen population. Third, Secretary Ross’s compliance with EO 13880 is

in excess of the statutory authority that the Secretary has to conduct the decennial census. By




                                                30
           Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 4 of 98



deciding to collect citizenship data in response to EO 13880, Secretary Ross is improperly

allowing the President’s judgment to displace his own discretion over the census.              The

Constitution vests Congress, not the President, with discretion over the conduct of the census.

Congress delegated this responsibility to the Secretary, not the President. Fourth, Defendants

failed to comply with the mandated procedures and requirements for making a substantive

change to the data collected and reported by the Census Bureau in connection with the 2020

decennial census, in violation of the requirements of federal laws and regulations. A mere

thirteen days after the Supreme Court rejected Defendants’ attempted addition of the citizenship

question to the decennial Census, Defendants unveiled their “Plan B”: creating, and providing to

states, a census redistricting dataset that purports to show, based on administrative records,

citizenship for every person in the United States. The sole purpose of the redistricting citizenship

dataset, as the government’s serial efforts reveal, is to enable states to subtract purported

non-U.S. citizens from the apportionment base used to draw new political boundaries, thereby

drastically reducing the political strength and representation of non-U.S. citizens, Latinos, Asian

Americans, and other U.S. citizens of color who live in proximity to non-U.S. citizens.

       4. Defendants’ actions should also be enjoined because they are motivated by racial

animus, are discriminatory toward Latinos and non-citizens, and are the result of a partisan

conspiracy intended to dilute the representation of non-citizens and Latinos, in violation of the

equal protection guarantee of the Fifth Amendment of the U.S. Constitution, and 42 U.S.C. §

1985(3).

       4.      In furtherance of that illegal and unconstitutional purpose, Defendants recently

announced “Plan C”: excluding undocumented immigrants from the count of “persons” for

purposes of allocating congressional seats to states. This initiative, declared in a Presidential




                                                 40
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 5 of 98



memorandum, violates the unambiguous constitutional command that seats in the House of

Representatives are to be allocated based on a count of the “whole number of persons in each

state.” If given effect, the Presidential memorandum will directly reduce the number of House of

Representatives seats and Electoral College votes apportioned to states with high populations of

Latinos and Asian Americans—including the three states with the largest Latino populations and

two of the three states with the largest Asian American populations.

       5.      Defendants have not stopped there. Most recently, on August 3, 2020, they

announced their latest effort to ensure that minorities are undercounted and underrepresented:

“Plan D” ends field collection of data for the decennial Census one month early on September

30, 2020, even though an estimated 60 million households (nearly 40%) remain uncounted, a

disproportionately large number of whom are from “hard to count” communities of immigrants,

Latinos, Asian Americans and other people of color. By cutting short the data collection process,

Defendants will foreclose an accurate count of racial minority populations, including Latinos and

Asian Americans, that historically have been disproportionately undercounted in the Census.

This sudden and ill-conceived cessation of the census count is especially perverse in the context

of an enumeration already complicated and delayed by the COVID-19 pandemic.

       6.      5. Plaintiffs seek declaratory and injunctive relief to prevent Defendants from

violating the APA, the equal protection guarantee of the Fifth Amendment of the U.S.

Constitution, andDefendants’ four strategies described above have distinct features, but a

common aim: in the words of an advisor who laid the foundation for Defendants’ efforts, they

seek to increase the political power of “non-Hispanic whites.” In pursuing this goal, Defendants

have violated the Constitution’s Enumeration Clause and Equal Protection Clause, the

Administrative Procedure Act, 42 U.S.C. § 1985(3). , and the statutory and regulatory regime




                                               50
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 6 of 98



governing the Census and congressional apportionment. Accordingly, Plaintiffs seek declaratory,

injunctive, and mandamus relief to prevent Defendants from carrying out their unlawful and

racially discriminatory plans.

                                              PARTIES

Plaintiffs

       7.      6. Plaintiff La Unión del Pueblo Entero (“LUPE”) is a nonprofit membership

organization founded by labor rights activists César Chávez and Dolores Huerta. LUPE’s

mission is to build strong, healthy communities in the Texas Rio Grande Valley through

community organizing and civic engagement. To promote civic engagement in the communities

it serves, LUPE conducts know-your-rights discussions and membership meetings, participates

in issue-focused advocacy, connects its members to social services, conducts census outreach,

and conducts voter registration, education, and non-partisan get-out-the-vote campaigns.

       8.      7. LUPE is headquartered in San Juan, Texas, and its members primarily reside in

Hidalgo, Cameron, Willacy, and Starr Counties, Texas. LUPE has over 8,000 members,

including Latinos, U.S. citizens, and non-U.S. citizens. Some LUPE members are immigrants

not authorized to be present in the United States. LUPE has members that live in neighborhoods,

cities, counties, and voting districts with relatively larger Latino and non-U.S. citizen

populations when compared to Texas and the United States. Plaintiff LUPE has members who

will suffer the injuries of citizenship misclassification, vote dilution and loss of representation as

a result of Defendants’ challenged actions.

       9.      8. Plaintiff Promise Arizona (“PAZ”) is a nonprofit, faith-based membership

organization founded in 2010 in response to the passage of Arizona Senate Bill 1070. It is

headquartered in Phoenix, Arizona. PAZ’s mission is to build Latino and immigrant political




                                                  60
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 7 of 98



power to ensure family unity, a path to citizenship, worker protections, and a path to equitable

educational opportunities for all immigrants. To achieve its mission, PAZ promotes civic

engagement, provides scholarships to members and other individuals for immigration-related

expenses, partners with community colleges to conduct educational and job training programs,

conducts youth leadership programs, and provides assistance with applications for immigration

relief. To promote civic engagement, PAZ registers members and individuals to vote, educates

members about important voting issues, conducts get-out-the-vote campaigns, and participates in

various issue-focused advocacy.

       10.     9. PAZ has members and serves individuals who primarily reside in Maricopa,

Yuma, and Pinal Counties, Arizona. PAZ has hundreds of members, including Latinos, U.S.

citizens, non-U.S. citizens, and members of mixed-status families (in which some members are

citizens or non-U.S. citizens with legal status and others are not). Some PAZ members and some

of the individuals PAZ serves are immigrants not authorized to be present in the United States.

PAZ has members and serves individuals who live in neighborhoods, cities, counties, and voting

districts with relatively larger Latino and non-U.S. citizen populations when compared to

Arizona and the United States. Plaintiff PAZ has members who will suffer the injuries of

citizenship misclassification, vote dilution and loss of representation as a result of Defendants’

challenged actions.

       11.     10. Plaintiff Juanita Valdez-Cox is a member and the Executive Director of

LUPE, and has held that position since approximately 2007. She identifies as Latina, is ais a

Latina resident and registered voter, and lives in Donna of Hidalgo County, Texas. According to

American Community Survey (“ACS”)census data, the total population of Donna, Texas, is

16,507Hidalgo County is 849,390 and Latinos constitute approximately 92.3 percent92.0% of the




                                                70
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 8 of 98



total population. Plaintiff Valdez-Cox lives in a geographic area that contains a proportionately

larger population of immigrants, non-U.S. citizens and Latinos when compared to the rest of

Texas.

         12.   11. Plaintiff Lydia Camarillo is the President of Southwest Voter Registration

Education Project (“SVREP”) and has worked with SVREP for approximately twenty years. Ms.

Camarillo identifies asShe is a Latina, is a resident and registered voter, and lives in San Antonio

of Bexar County, Texas. According to ACScensus data, the total population of San Antonio,

where Plaintiff Lydia Camarillo resides, is 1,461,623,Bexar County is 1,925,865 and Latinos

constitute approximately 64 percent57.1% of the total population. Plaintiff Camarillo lives in a

geographic area that contains a proportionately larger population of immigrants, non-U.S.

citizens and Latinos when compared to the rest of Texas.

         13.   12. Plaintiff Rogene Gee Calvert identifies asis an Asian American, is a registered

voter, and in Harris County, Texas. She lives in Houston, Texas. According to ACS data, the

total    population   of Houston,     Texas is 2,267,336 and     Asian     Americans     constitute

approximately 6.7 percent of the total population. Plaintiff Calvert lives in a geographic area that

contains a proportionately larger population of immigrants, non-U.S. citizens and Asian

Americans when compared to the rest of Texas.

         14.   13. Plaintiff Zeenat Nisha Hasan identifies asis an Asian American, is a registered

voter, and in Maricopa County, Arizona. She lives in Phoenix, Arizona. According to ACS data,

the total population of Phoenix, Arizona is 1,574,421 and Asian Americans constitute

approximately 3.6 percent of the total population.

         15.   14. Plaintiff Candy L. Gutierrez identifies as Latina, is ais a Latina resident and

registered voter, and lives in of Yakima County, Washington. According to ACScensus data, the




                                                 80
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 9 of 98



total population of Yakima, Washington is91,067 County is 249,325 and Latinos constitute

approximately 46.2 percent48.9% of the total population. Plaintiff Gutierrez lives in a

geographic area that contains a proportionately larger population of immigrants, non-U.S.

citizens and Latinos when compared to the rest of Washington.

       16.     Plaintiff OCA-Greater Houston (“OCA-GH”) is a Texas non-profit corporation

that is a local chapter of the Organization of Chinese Americans (“OCA”), a national

membership-driven civil rights organization of community advocates dedicated to advancing the

social, political, and economic well-being of Asian Pacific Americans. Founded in 1979,

OCA-GH’s mission is to increase the long-term leadership, civic participation, education and

engagement of Asian Americans in the Greater Houston metropolitan area. In service of its

mission, OCA-GH works on behalf of individuals with limited English proficiency and low

income residents in the Greater Houston area, who often face language, cultural, and economic

barriers to political and civic participation. OCA-GH organizes volunteers for non-partisan civic

engagement activities including but not limited to phone banking, voter education, candidate

forums, voter registration, and voting assistance. OCA-GH relies on the accuracy of decennial

Census data for purposes of strategic planning and communication, resource allocation, and

advocacy.

       17.     OCA-GH has both dues-paying and non-dues-paying members, and serves parts

of the Greater Houston area with significant Asian American populations, including southwest

Houston, Harris and Fort Bend Counties, and the cities of Sugarland, Jersey Village, and Clear

Lake. OCA-GH currently has about 160 dues-paying members as well as non-dues-paying

members, who are overwhelmingly volunteers and students. Most OCA-GH members are Asian

American who are both U.S. and non-U.S. citizens, and live in the greater Houston area which




                                               90
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 10 of 98



has a relatively larger Asian American population when compared to Texas and the United

States.

          18.   Plaintiff Deborah Chen is an Asian American registered voter in Harris County,

Texas, and is a member of OCA-GH. She lives in Houston, Texas. According to ACS data, the

total population of Houston, Texas is 2,267,336 and Asian Americans constitute approximately

6.7 percent of the total population. Plaintiff Chen lives in a geographic area that contains a

proportionately larger population of immigrants, non-U.S. citizens and Asian Americans when

compared to the rest of Texas.

          19.   Plaintiff Eugene Wu is an Asian American registered voter in Harris County,

Texas. He lives in Houston, Texas. According to ACS data, the total population of Houston,

Texas is 2,267,336 and Asian Americans constitute approximately 6.7 percent of the total

population. Plaintiff Wu lives in a geographic area that contains a proportionately larger

population of immigrants, non-U.S. citizens and Asian Americans when compared to the rest

of Texas. Plaintiff Wu is the State Representative for Texas House District 137.

          20.   Plaintiff David Sen-Fu Chiu is an Asian American registered voter in San

Francisco County, California. According to ACS data, the total population of San Francisco,

California is 864,263 and Asian Americans constitute approximately 34.2 percent of the total

population. Plaintiff Chiu lives in a geographic area that contains a proportionately larger

population of immigrants, non-U.S. citizens and Asian Americans when compared to the rest

of California. Plaintiff Chiu is a member of the California State Legislature for the 17th

Assembly District in California.

          21.   Plaintiff Phillip Yuli Ting is an Asian American registered voter in San Francisco

County, California. According to ACS data, the total population of San Francisco, California is




                                                100
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 11 of 98



864,263 and Asian Americans constitute approximately 34.2 percent of the total population.

Plaintiff Ting lives in a geographic area that contains a proportionately larger population of

immigrants, non-U.S. citizens and Asian Americans when compared to the rest of California.

Plaintiff Ting is a member of the California State Legislature for the 19th Assembly District in

California.

       22.       Plaintiff Albert Y. Muratsuchi is an Asian American registered voter in Los

Angeles County. He lives in Rolling Hills Estates, California. According to ACS data, the total

population of Rolling Hills Estates, California is 8,229 and Asian Americans constitute

approximately 30.6 percent of the total population. Plaintiff Muratsuchi lives in a geographic

area that contains a proportionately larger population of immigrants, non-U.S. citizens and Asian

Americans when compared to the rest of California. Plaintiff Muratsuchi is a member of the

California State Legislature for the 66th Assembly District in California.

       23.       Plaintiff Kenny Chu is an Asian American registered voter in San Francisco

County, California. According to ACS data, the total population of San Francisco, California is

864,263 and Asian Americans constitute approximately 34.2 percent of the total population.

Plaintiff Chu lives in a geographic area that contains a proportionately larger population of

immigrants, non-U.S. citizens and Asian Americans when compared to the rest of California.

       24.       Plaintiff Yicheng “Emma” Wu is an Asian American registered voter, in San

Francisco County, California. According to ACS data, the total population of San Francisco,

California is 864,263 and Asian Americans constitute approximately 34.2 percent of the total

population. Plaintiff Wu lives in a geographic area that contains a proportionately larger

population of immigrants, non-U.S. citizens and Asian Americans when compared to the rest

of California.




                                                110
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 12 of 98



       25.     Plaintiff Cynthia Choi is an Asian American registered voter in San Francisco

County, California. According to ACS data, the total population of San Francisco, California is

864,263 and Asian Americans constitute approximately 34.2 percent of the total population.

Plaintiff Choi lives in a geographic area that contains a proportionately larger population of

immigrants, non-U.S. citizens and Asian Americans when compared to the rest of California.

       26.     Plaintiff Vincent Pan is an Asian American registered voter in San Francisco

County, California. According to ACS data, the total population of San Francisco, California is

864,263 and Asian Americans constitute approximately 34.2 percent of the total population.

Plaintiff Pan lives in a geographic area that contains a proportionately larger population of

immigrants, non-U.S. citizens and Asian Americans when compared to the rest of California.

       27.     Plaintiff John Park is an Asian American registered voter in Queens County, New

York. He lives in Flushing, New York. According to ACS data, the total population of Queens

County, New York is 2,339,280 and Asian Americans constitute approximately 25.3 percent of

the total population. Plaintiff Park lives in a geographic area that contains a proportionately

larger population of immigrants, non-U.S. citizens and Asian Americans when compared to the

rest of New York.

       28.     Plaintiff Jeffrey D. Hsi is an Asian American registered voter in Palm Beach

County, Florida. He lives in West Palm Beach, Florida. According to ACS data, the total

population of West Palm Beach, Florida is 106,805 and Asian Americans constitute

approximately 2.8 percent of the total population.

       29.     Plaintiff Jacinta Titialii Abbott is an Asian American registered voter in Sarasota

County, Florida. She lives in Sarasota, Florida. According to ACS data, the total population of




                                               120
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 13 of 98



Sarasota, Florida is 404,839 and Asian Americans constitute approximately 1.7 percent of the

total population.

       30.     Plaintiff Venghan “Winnie” Tang is an Asian American registered voter in

Miami-Dade County, Florida. She lives in Miami, Florida. According to ACS data, the total

population of Miami, Florida is 443,007 and Asian Americans constitute approximately 1%

percent of the total population.    Plaintiff Tang lives in a geographic area that contains a

proportionately larger population of immigrants and non-U.S. citizens when compared to most

of Florida.

       31.     Plaintiff Raj Mukherji is an Asian American registered voter in Hudson County,

New Jersey. He lives in Jersey City, New Jersey. According to ACS data, the total population of

Jersey City, New Jersey is 265,932 and Asian Americans constitute approximately 25.4 percent

of the total population. Plaintiff Mukherji lives in a geographic area that contains a

proportionately larger population of immigrants, non-U.S. citizens and Asian Americans when

compared to most of New Jersey. Plaintiff Mukherji is a State Assemblyman in the New Jersey

Legislature, representing the 33rd Legislative District, and serves as the Majority Whip of the

New Jersey General Assembly.

       32.     Plaintiff Sharon Tomiko Santos is an Asian American registered voter in King

County, Washington. She lives in Seattle, Washington. According to ACS data, the total

population of Seattle, Washington is 688,245 and Asian Americans constitute approximately

25.4 percent of the total population. Plaintiff Santos lives in a geographic area that contains a

proportionately larger population of immigrants, non-U.S. citizens and Asian Americans when

compared to the rest of Washington. Plaintiff Santos is the State Representative for Washington




                                               130
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 14 of 98



State House District 37, Position 1, which includes the historic Chinatown-International District

of Seattle, Washington.

       33.     Plaintiff Mia Su-Ling Gregerson is an Asian American registered voter in King

County, Washington. She lives in SeaTac, Washington. According to ACS data, the total

population of SeaTac, Washington is 28,597 and Asian Americans constitute approximately 15.8

percent of the total population. Plaintiff Gregerson lives in a geographic area that contains a

proportionately larger population of immigrants, non-U.S. citizens and Asian Americans when

compared to the rest of Washington. Plaintiff Gregerson is the State Representative for

Washington State House District 33, Position 2, which includes all or a portion of Burien,

Renton, Kent, SeaTac, Des Moines, Normandy Park and Unincorporated King County,

Washington.

       34.     Plaintiff Jennifer Reyes is a Latina resident and registered voter of Davidson

County, Tennessee. According to census data, the total population of Davidson County is

684,015 and Latinos constitute approximately 10.2% of the total population. Plaintiff Reyes

lives in a geographic area that contains a proportionately larger population of immigrants,

non-U.S. citizens and Latinos when compared to the rest of Tennessee.

       35.     Plaintiff Raymond Sanchez is a Latino resident and registered voter of New York

County, New York. According to census data, the total population of New York County is

1,632,480 and Latinos constitute approximately 26.0% of the total population. Plaintiff Sanchez

lives in a geographic area that contains a proportionately larger population of immigrants,

non-U.S. citizens and Latinos when compared to the rest of New York State.

       36.     Plaintiff Maricela Lechuga is a Latina resident and registered voter of Santa Clara

County, California. According to census data, the total population of Santa Clara County is




                                               140
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 15 of 98



1,922,200 and Latinos constitute approximately 25.8% of the total population. Plaintiff Lechuga

lives in a geographic area that contains a proportionately larger population of immigrants,

non-U.S. citizens and Latinos when compared to the rest of California.

       37.     Plaintiff Marty Ramirez is a Latino resident and registered voter of Lancaster

County, Nebraska. According to census data, the total population of Lancaster County is 310,095

and Latinos constitute approximately 6.9% of the total population. Plaintiff Ramirez lives in a

geographic area that contains a proportionately larger population of immigrants, non-U.S.

citizens and Latinos when compared to the rest of Nebraska.

       38.     Plaintiff Felipe Cruz is a Latino resident and registered voter of Hall County,

Nebraska. According to census data, the total population of Hall County is 61,345 and Latinos

constitute approximately 27.2% of the total population. Plaintiff Cruz lives in a geographic area

that contains a proportionately larger population of immigrants, non-U.S. citizens and Latinos

when compared to the rest of Nebraska.

       39.     Plaintiff Alexandra Rosy Palomo-Pujol is a Latina resident and registered voter of

Miami-Dade County, Florida. According to census data, the total population of Miami-Dade

County is 2,715,515 and Latinos constitute approximately 68.0% of the total population.

Plaintiff Palomo-Pujol lives in a geographic area that contains a proportionately larger

population of immigrants, non-U.S. citizens and Latinos when compared to the rest of Florida.

       40.     Plaintiff Marco Abarca is a Latino resident and registered voter of Denver

County, Colorado. According to census data, the total population of Denver County is 693,415

and Latinos constitute approximately 30.3% of the total population. Plaintiff Abarca lives in a

geographic area that contains a proportionately larger population of immigrants, non-U.S.

citizens and Latinos when compared to the rest of Colorado.Plaintiff Coalition for Humane




                                               150
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 16 of 98



Immigrant Rights of Los Angeles (CHIRLA) is an organization based in Los Angeles County,

California. It is a nonprofit membership organization whose mission is to advance the human and

civil rights of immigrants and refugees through outreach, education, advocacy, civic engagement,

and direct legal services. CHIRLA relies on the accuracy of decennial census data for purposes

of strategic planning and communication, resource allocation, and advocacy. According to

census data, the total population of Los Angeles County is 10,098,050 and Latinos constitute

approximately 48.5% of the total population. Plaintiff CHIRLA’s members live in a geographic

area that contains a proportionately larger population of immigrants, non-U.S. citizens and

Latinos when compared to the rest of California. CHIRLA has approximately 13,000 members,

including Latinos, U.S. citizens, and non-U.S. citizens. Some CHIRLA members are immigrants

not authorized to be present in the U.S. Many of CHIRLA’s members live in neighborhoods,

cities, counties, and voting districts with relatively larger Latino and non-U.S. citizen

populations when compared to California and the United States. Plaintiff CHIRLA has members

who will suffer the injuries of citizenship misclassification, vote dilution and loss of

representation as a result of Defendants’ challenged actions.

       41.     Plaintiff Ralph Carmona is a Latino registered voter of Cumberland County,

Maine. According to census data, the total population of Cumberland County is 290,945 and

Latinos constitute approximately 2.0% of the total population. Plaintiff Carmona lives in a

geographic area that contains a proportionately larger population of immigrants, non-U.S.

citizens and Latinos when compared to the rest of Maine.

       42.     Plaintiff Javier Gaston-Greenberg is a Latino registered voter of Kings County,

New York. According to census data, the total population of Kings County is 2,600,745 and

Latinos constitute approximately 19.2% of the total population. Plaintiff Gaston-Greenberg lives




                                               160
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 17 of 98



in a geographic area that contains a proportionately larger population of immigrants, non-U.S.

citizens and Latinos when compared to the rest of New York State.

Defendants

       43.    Defendant Donald J. Trump is the President of the United States. In his official

capacity, President Trump issued Executive Order 13880 on July 11, 2019, and the July 21, 2020

Memorandum on Excluding Illegal Aliens from the Apportionment Base Following the 2020

Census. Congress has also instructed the President to transmit a “statement showing the whole

number of persons in each state, excluding Indians not taxed, as ascertained under the

seventeenth and each subsequent decennial Census of the population, and the number of

Representatives to which each State would be entitled under an apportionment of the then

existing number of Representatives by the method known as the method of equal proportions, no

State to receive less than one Member.” 2 U.S.C. § 2a. President Trump is sued in his official

capacity.

       44.    15. Defendant Wilbur L. Ross is Secretary of the U.S. Department of Commerce.

The Secretary of Commerce carries out the functions and duties imposed on him by the Census

Act, issues rules and regulations to carry out his responsibilities, and delegates functions and

duties as necessary. 13 U.S.C. § 4. The Secretary of Commerce prepares questionnaires,

determines inquiries, and determines the number and form of statistics, surveys, and censuses. 13

U.S.C. § 5. Congress delegated the duty to conduct the census to the Secretary of Commerce,

who must take a census on April 1 every 10 years “in such form and content as he may

determine[.]” 13 U.S.C. § 141 (a); see also 13 U.S.C. § 5. In that capacity, DefendantCongress

has also directed the Secretary of Commerce to provide apportionment numbers to the President,

who in turn, as provided by statute, transmits them to Congress. 13 U.S.C. § 141(b); 2 U.S.C.




                                              170
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 18 of 98



§ 2a. In his official capacity, Secretary Ross directed the Census Bureau to produce CVAP

information as part of the redistricting dataset provided to Statesstates prior to April 1, 2021, for

the purpose of affording states the option of using a voter-eligibleequipping states to use CVAP

as the population base for redistricting. Defendantlegislative and congressional apportionment.

Secretary Ross is sued in his official capacity.

        45.     16. Defendant Steven Dillingham is the Director of the U.S. Census Bureau. The

Director of the U.S. Census Bureau oversees the 2020 decennial censusCensus operations and is

responsible for ensuring the accuracy of the 2020 decennial censusCensus count. Defendant

Dillingham directs the Census Bureau and performs census-related duties assigned by law,

regulation, or the Secretary of Commerce. 13 U.S.C. § 21. He is sued in his official capacity.

        46.     17. Defendant U.S. Department of Commerce is an agency of the U.S.

government which oversees the U.S. Census Bureau and its conduct of the decennial

censusCensus and other census programs.

        47.     18. Defendant U.S. Census Bureau is an agency within the U.S. Department of

Commerce. 13 U.S.C. § 2. The Census Bureau is responsible for conducting all census programs,

including the development and implementation of the 2020 decennial censusCensus and the

collection of information for and formulation of the P.L. 94-171 population tabulations used by

states for redistricting.

                                 JURISDICTION AND VENUE

        48.     19. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343

over Plaintiffs’ causes of action under the United States Constitution and federal statutes. This

Court has jurisdiction under 5 U.S.C. §§ 702 and 704 over Plaintiffs’ claims under the APA.

This Court may grant Plaintiffs’ request for declaratory and injunctive relief under 28 U.S.C. §§




                                                   180
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 19 of 98



2201 and 2202, and may grant Plaintiffs’ requests for mandamus relief pursuant to 28 U.S.C.

§ 1651.

          49.   20. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e)(1),

because: (1) Defendants Dillingham (in his official capacity) and United States Census Bureau

reside in Prince George’s County within this District, and (2) a substantial part of the events or

omissions giving rise to Plaintiffs’ claims occurred in this District.

                                   FACTUAL ALLEGATIONS

          A.    Legal and Historical Background onof the U.S. Census and P.L. 94-171
                Redistricting Data FileCongressional Apportionment

                    1. 1.     The Census Act, the President, the Secretary of Commerce,
                       and the Census Bureau

          50.   21. The U.S. Constitution requires an “actual Enumeration” of every person living

in the United States to take place every ten years. U.S. Const. art. I, § 2, cl. 3.

          51.   22. The Constitution gives Congress authority to conduct the census “in such a

Manner as [Congress] shall by Law direct,” U.S. Const. art. I, § 2, and “vests Congress with

wide discretion over . . .… the conduct of the census,” Wisconsin v. City of N.Y., 517 U.S. 1, 15

(1996). Pursuant to this authority, Congress delegated the duty of conducting the census to the

Secretary of Commerce, subject to the provisions of the Census Act of 1976, 13 U.S.C. § 141, et

seq. (the “Census Act”), and other applicable federal statutes and regulations promulgated

thereunder.

          52.   23. Section 141(f) of Tile 13,The Census Act requires that the Secretary report his

“determination[s]” as to the content of the next census within certain deadlines in advance of the

to conduct a “decennial census of population” and report to the President a “tabulation of total

population by State” from the decennial Census Date. 13 U.S.C. § 141(fa); 90 Stat. 2462, (b).




                                                  190
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 20 of 98



       53.       24. The Census Act authorizes the Secretary to collect information “other” than

total population only “as necessary.” 13 U.S.C. § 141(a). The Secretary may not modify the

“subjects” for the decennial census report to Congress under § 141(f)(1), without finding that

“new circumstances exist under which necessitate” such a modification and reporting that

finding to Congress. Id. § 141(f)(3).

       54.       25. Section 6 of Title 13 addresses the methods that the Secretary is authorized to

use in collecting data other than the enumeration of total population for apportionment purposes.

In particular, Section 6 provides:

       (a) The Secretary, whenever he considers it advisable, may call upon any other
       department, agency, or establishment of the Federal Government, or of the
       government of the District of Columbia, for information pertinent to the work
       provided for in this title.

       (b) The Secretary may acquire, by purchase or otherwise, from States, counties,
       cities, or other units of government, or their instrumentalities, or from private
       persons and agencies, such copies of records, reports, and other material as may
       be required for the efficient and economical conduct of the censuses and surveys
       provided for in this title.

       (c) To the maximum extent possible and consistent with the kind, timeliness,
       quality and scope of the statistics required, the Secretary shall acquire and use
       information available from any source referred to in subsection (a) or (b) of this
       section instead of conducting direct inquiries.

13 U.S.C. § 6.

       55.       26. The Census Bureau is a statistical agency subject to the standards and

directives of the Office of Management and Budget (“OMB”) under the Paperwork Reduction

Act (“PRA”), 44 U.S.C. §§ 3501-21, and the federal Information Quality Act (“IQA”), see

consolidated Appropriations Act of 2001, Pub. L. No. 106-554, 114 Stat. 2763 (2000) (amending

PRA). See also 5 C.F.R. § 1320.18(c).




                                                 200
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 21 of 98



        56.       27. The PRA sets forth standards that federal agencies must meet before the OMB

can approve a proposed data collection, and requires the OMB to “coordinate the activities of the

Federal statistical system to ensure the efficiency and effectiveness of the system[] and the

integrity, objectivity, impartiality, utility, and confidentiality of information collected for

statistical purposes.” 44 U.S.C. § 3504(e)(1). See also, the IQA, consolidated Appropriations

Act of 2001, Pub. L. No. 106-554, 114 Stat. 2763 (2000).

        57.       28. Under the OMB’s Policy Directive No. 1, federal statistical agencies must:

(1) provide objective, accurate, and timely information; (2) have credibility with data users;

(3) have the trust of the individuals whose information is collected; and (4) be independent from

political and other undue external influence in the development, production, and dissemination

of statistics.1

        58.       29. Policy Directive No. 1 states that the Census Bureau is a federal statistical

agency. The Directive also states that federal statistical agencies must “seek input regularly from

the broadest range of private-and public-sector data users” in any plans for information

collection or dissemination and must “apply sound statistical methods to ensure statistical

products are accurate.”2

        59.       30. The Census Bureau must also “conduct objective statistical activities,” which

means that they must “produce data that are impartial, clear, and complete” and make




         1
               Statistical Policy Directive No. 1: Fundamental Responsibilities of Federal
Statistical Agencies and Recognized Statistical Units (“Policy Directive No.1”), 79 Fed. Reg.
71611-12               (Dec.            2,           2014),            available           at
https://www.govinfo.gov/content/pkg/FR-2014-12-02/pdf/2014-28326.pdf.
         2
                  Id. at 71615.


                                                 210
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 22 of 98



information available on an “equitable, policy-neutral, transparent, timely, and punctual basis.”3

The agency “must seek to avoid even the appearance that agency design, collection, processing,

editing, compilation, storage, analysis, release, and dissemination processes may be

manipulated.”4 To guarantee such impartiality, statistical agencies including the Census Bureau

“must function in an environment that is clearly separate and autonomous from the other

administrative, regulatory, law enforcement, or policy-making activities within their respective

Departments” and “must be able to conduct statistical activities autonomously when determining

information to collect and process.”5

       60.     31. Pursuant to the IQA, the Census Bureau’s Information and Quality Guidelines

state that the Census Bureau must “provide information that is accurate, reliable, and unbiased.”6

       2.      Apportionment, the Bureau’s Apportionment Tabulation, State
               Redistricting, and the P.L. 94-171 Redistricting Data File
       61.     The Census Bureau’s “Statistical Quality Guidelines”7 were issued to comply

with the IQA guidance, which complements the Statistical Policy Directives issued by OMB and

the Principles and Practices for a Federal Statistical Agency issued by the National Research

Council of the National Academies.8 “By following these standards, the Census Bureau . . . will




       3
               Id.
       4
               Id.
       5
               Id. at 71615.
       6
              Information Quality Guidelines Objectivity, U.S. Census Bureau,
https://www.census.gov/about/policies/quality/guidelines/objectivity.html (last visited Aug. 28,
2019).
       7
                Available                                                               at:
https://www.census.gov/content/dam/Census/about/about-the-bureau/policies_and_notices/qualit
y/statistical-quality-standards/Quality_Standards.pdf
       8
               Available at: https://www.nap.edu/read/12564/chapter/1


                                               220
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 23 of 98



ensure the utility, objectivity, and integrity of the statistical information provided by the Census

Bureau to Congress, to federal policy makers, to sponsors, and to the public.”9

       62.      The Statistical Quality Guidelines establish various processes and requirements

for Census data products, including but not limited to, planning stages for Census programs,

standards for administrative records, testing requirements, and requirements to ensure that the

Census Bureau uses statistically sound practices to produce data.

       63.      The Census Bureau is required to adhere to these Statistical Quality Guidelines

when producing a data product, including the block level CVAP data. However, the Census

Bureau has to date failed to fulfill its obligations under the Guidelines for the block level CVAP

dataset and does not have the time to complete the required planning, research, and testing in

order to produce accurate and reliable block level CVAP data at this late stage. ​


                   2. The Census Enumeration Process

       64.      The Census Bureau has conducted four Censuses since the adoption of the Census

Act of 1976. Each Census has included mail-in self-response questionnaires as well as four field

operations deemed essential to achieving an accurate enumeration. The field operations include

non-response follow-ups, non-response re-interviews, vacant-delete checks, and residual

canvassing.10



       9
                U.S. Census Bureau, “U.S. Census Bureau Statistical Quality Standards”
(Reissued             July         2013),           at     i,         available         at:
https://www.census.gov/content/dam/Census/about/about-the-bureau/policies_and_notices/qualit
y/statistical-quality-standards/Quality_Standards.pdf.
       10
               U.S. Census Bureau, 1980 Census of Population and Housing, Chapter 5,
available at https://www.census.gov/prod/www/decennial.html; U.S. Census Bureau, 1990
Census      of     Population    and     Housing,       Chapter    6,      available   at
https://www2.census.gov/prod2/cen1990/cph-r/cph-r-2.pdf; U.S. Census Bureau, Census 2000
Operational          Plan         (December           2000),          available        at


                                                230
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 24 of 98



       65.     The Census Bureau delivers questionnaires to every addressed household in the

United States in the early part of the census year. Most households self-respond using these

questionnaires. In 2010, 79.3% of occupied households responded to the Census using the

mail-in questionnaire.11

       66.     After an initial period of self-response collection, the Census Bureau establishes

field offices to facilitate the enumeration of the remaining population. The first operation

conducted by the field offices is an initial door-knocking campaign referred to as non-response

follow-ups (“NRFU”).12 Running concurrently with NRFU, field offices conduct re-interviews

to correct discrepancies and ensure an accurate count.

       67.     After processing the NRFU and re-interviews, field offices transition to

vacant-delete checks and residual canvassing. Each of these steps must be completed in sequence

and specific processes must be completed before field offices move on to the next activity.

Vacant-delete checks require field operators to investigate vacant and non-existent listed housing

units throughout the country, confirming or correcting their status. Residual canvassing on

nonresponsive households is conducted to interview individuals who were not captured in the

previous phases of the Census, and has occurred in some form near the end of the field operation

in the past four censuses.



https://www.census.gov/dmd/www/pdf/Operational2000.pdf; U.S. Census Bureau, 2010 Census
Planning Memoranda Series: 2010 Census Nonresponse Followup Operations Assessment
Report (April 30, 2012), available at https://www.census.gov/content/dam/Census/library/
publications/2012/dec/2010_cpex_190.pdf.
       11
              U.S. Census Bureau, 2010 Census Planning Memoranda Series: 2010 Census
Mail Response/Return Rates Assessment Report (June 6, 2012) at 14, available at
https://www.census.gov/content/dam/Census/library/publications/2012/dec/2010_cpex_198.pdf.
       12
              In 1980 this operation was termed Followup 1. See 1980 Census of Population
and Housing, Chapter 5.


                                               240
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 25 of 98



       68.     These field operations are time intensive and necessary to accurately enumerate

the population of the United States. Of the past four Censuses, three had field operations that

lasted approximately three months, and one had a field operation lasting more than six months.13

               3.      The Use of Census Data in Congressional Apportionment

       69.     32. The decennial count of the national population is used to allocate seats in the

U.S. House of Representatives to states based on the “whole number of persons in each State.”

U.S. Const. amend. XIV, § 2.

       70.     More than two hundred years of history, practice and precedent confirms that the

apportionment of Representatives must be based on a count of all persons residing in each state,

regardless of their citizenship or immigration status.

       71.     Under the “Great Compromise” brokered at the Constitutional Convention of

1787, each state received two seats in the Senate and a number of House seats allocated based on

states’ total populations. “Representatives and direct Taxes,” therefore, “shall be apportioned

among the several States which may be included within this Union, according to their respective

Numbers.” U.S. Const., art. I, § 2, cl. 3 (emphasis added); see Wesberry v. Sanders, 376 U.S. 1,

13–14 (1964); Evenwel v. Abbott, 136 S. Ct. 1120, 1127 (2016).

       72.     In line with this express constitutional mandate, every ten years since 1790, the

federal government has conducted a Census that counts all persons residing within the United

States, irrespective of citizenship or legal status. Notably, and relevant to Defendants’ current




       13
               See id. at 26, 38 (198 day field operation in 1980); 1990 Census of Population and
Housing, Chapter 6 at 34, 38 (89 day field operation in 1990); Census 2000 Operational Plan at
12-13 (at least 93 day field operation between April and August 2000, but exact dates not
available); 2010 Census Nonresponse Followup Operations Assessment Report at 47, 108, 153,
192 (112 day field operation in 2010).


                                                250
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 26 of 98



strategy, in a resounding and constitutionally contemptible mark of the now discredited link

between racism and political exclusion, until the passage of the Fourteenth Amendment, the

Constitution directed that, in states that allowed slavery, enslaved persons should be counted as

three-fifths of a person for purposes of congressional apportionment.

       73.     In framing what is now the Fourteenth Amendment, Congress reconsidered the

Apportionment Clause but did not alter the requirement that apportionment be based on a count

of the “whole number of persons in each state.” U.S. Const. amend. XIV, § 2; Evenwel, 136 S.

Ct. at 1127-1128.

       74.     In fact, Congress rejected a proposal for voter-based apportionment and

recognized that “women, children, and other non-voting classes may have as vital an interest in

the legislation of the country as those who actually deposit the ballot.” Evenwel, 136 S. Ct. at

1128 (quoting Cong. Globe, 39th Cong., 1st Sess., 141 (1866) (remarks of Rep. Blaine))

(emphasis added). Specifically, by excluding non-U.S. citizens, voter-based apportionment of

congressional seats would fly in the face of long-settled constitutional principles: “Under the

Constitution as it now is and as it always has been, the entire immigrant population of this

country is included in the basis of representation.” Cong. Globe, 39th Cong., 1st Sess., 432

(1866) (remarks of Rep. Bingham); see also id. at 411 (representation based on number of voters

improperly “takes from the basis of representation all unnaturalized foreigners” (Rep. Burton

Cook)).

       75.     Since the passage of the Fourteenth Amendment, it has been understood that

exclusion of non-U.S. citizens from apportionment—whether documented or not—would require

an amendment of the Constitution. See, e.g., Fed. For Am. Immigration Reform (FAIR) v.

Klutznick, 486 F. Supp. 564, 576-577 (D.D.C.) (three-judge court) (“[I]t appears to have been




                                               260
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 27 of 98



generally accepted that [exclusion of non-U.S. citizens from enumeration] would require a

constitutional amendment.”), appeal dismissed, 447 U.S. 916 (1980).

       76.     Time and again, the Supreme Court and other courts have reaffirmed the

Constitution’s requirement that congressional apportionment be based on the total number of all

persons living in each state. See, e.g., Wesberry, 376 U.S. at 10-18; Evenwel, 136 S. Ct. at

1127-1129. Moreover, courts have consistently recognized that that the “whole number of

persons” used to apportion Representatives includes “every single person residing in the United

States, whether citizen or noncitizen, whether living here with legal status or without.” See, e.g.,

New York v. United States Dep’t of Commerce, 351 F. Supp. 3d 502, 514 (S.D.N.Y. 2019),

affirmed in part, reversed on other grounds in part by Dep’t of Commerce v. New York, 139 S.

Ct. 2551, 2576 (2019); see also Klutznick, 486 F. Supp. at 576-578.

       77.     The Executive Branch, irrespective of the party in power, has consistently adhered

to this long-standing constitutional principle that apportionment be based on a count of all

inhabitants, irrespective of citizenship or immigration status—until now.

       78.     For example, in 1980, during the administration of President Carter, private

plaintiffs filed a lawsuit seeking to exclude “illegal aliens” from the Census and the

congressional apportionment base. Klutznick, 486 F. Supp. at 565. Opposing the suit, the U.S.

Department of Justice argued that excluding non-U.S. citizens—whether documented or

not—would be “a radical revision of the constitutionally mandated system for allocation of

Representatives to the States of the Union and an equally radical revision of the historic mission

of the decennial census.” Federal Defendants’ Post-Argument Mem. at 1, FAIR v. Klutznick, No.

79-3269 (D.D.C. filed Feb. 15, 1980).




                                                270
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 28 of 98



       79.     Next, in 1988 and 1989 during the administrations of Presidents Reagan and

Bush, and in response to inquiries about the possibility of excluding “illegal aliens” from

congressional apportionment base, the DOJ consistently found that any such exclusion was

unconstitutional. See, e.g., Letter from Assistant Attorney Gen. Carol T. Crawford to Honorable

Jeff Bingaman (Sept. 22, 1989), in 135 Cong. Rec. S22,521 (daily ed. Sept. 29, 1989).

       80.     Against this long historical backdrop, the Supreme Court four years ago

unanimously reaffirmed that Section 2 of the Fourteenth Amendment “retained total population

as the congressional apportionment base.” Evenwel, 136 S. Ct. at 1129; see also id. at 1148

(Alito, J., concurring in the judgment) and at 1138 (Thomas, J., concurring in the judgment).

       81.     33. FederalToday, federal law requires the Secretary of Commerce, by the end of

the census year, to deliver the “tabulation of total population of states . . .… for the

apportionment of Representatives in Congress among the several States” to the President by the

end of the census year, who must report them to Congress within a week after the start of

Congress’s new session. 13 U.S.C. § 141(a)-(b); 2 U.S.C. § 2a.

       82.     The regulations and guidance materials of the U.S. Department of Commerce

reflect that the 2020 decennial Census must count foreign citizens living in the United States. 83

Fed. Reg. 5525, 5526 (Feb. 8, 2018). Department regulations explain that this approach is

“guided by the constitutional and statutory mandates to count all residents of the several states.”

Id.

       83.     Specifically, regulations require the Census Bureau to include in the decennial

Census each foreign citizen who “lives and sleeps most of the time” at a residence in the United

States. 83 Fed. Reg. at 5526, 5530; see also U.S. Dep’t of Commerce, Residence Criteria and

Residence Situations for the 2020 Census of the United States, at 2 (explaining that “[c]itizens of




                                                280
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 29 of 98



foreign countries living in the United States” are to be “[c]ounted at the U.S. residence where

they live and sleep most of the time”).14

        84.    After the Census is complete, the Secretary of Commerce takes the census in a

form and content determined by the Secretary of Commerce, he reports the “tabulation of total

population tabulations to the President.by States … as required for the appointment of

Representatives in Congress.” 13 U.S.C. § 141(b). “After receiving the Secretary’s report, the

        85.    34. The President ‘shallis required to transmit to Congress, within one week of

the first day of the Congress a statement showing seated in 2021, “the whole number of persons

in each State . . .… as ascertained under the . . .… decennial census of the population,” and “the

number of Representatives to which each Statestate would be entitled under an apportionment of

the then existing number of Representatives by the method known as the method of equal

proportions[.]’” Franklin v. Massachusetts, 505 U.S. 788, 792 (1992) (quoting.” 2 U.S.C.

§ 2a(a)).

        86.    Congress has specified the methodology the President shall use in apportioning

congressional seats by state: the “method of equal proportions.”            2 U.S.C. § 2a(a). That

methodology specifies a process for calculating the number of representatives to which each

state is entitled based on applying calculations to the population of each state as ascertained

under the decennial Census. See U.S. Dep’t of Commerce v. Montana, 503 U.S. 442, 455 n.26

(1992); see also 83 Fed. Reg. at 5526 n.1 (“Apportionment is based on the resident population,

plus a count of overseas federal employees, for each of the 50 states.”).




        14
              Available at: https://www.census.gov/content/dam/Census/programs-surveys/
decennial/2020-census/2020-Census-Residence-Criteria.pdf.


                                                290
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 30 of 98



       87.     All three branches of government have recognized that the President’s role in this

statutory scheme is narrowly circumscribed, and primarily a matter of applying a formula to the

“whole number of persons in each State . . . as ascertained under the . . . decennial census,” 2

U.S.C. § 2a(a), rather than granting him broad authority to substitute his preferred figures for

those reported by the Secretary. See, e.g., Franklin, 505 U.S. at 800 (describing President’s role

as “mak[ing] the calculations and send[ing] the final apportionment to Congress”); id. at 811

(Stevens, J., concurring) (noting statement of congressional sponsor of apportionment statute that

the “function served by the President is as purely and completely a ministerial function as any

function on earth could be” (quoting 71 Cong. Rec. 1858 (1929)); id. at 813 (noting statement of

then–Deputy Solicitor General John Roberts that statute directs President “to apply, of course, a

particular mathematical formula to the population figures he receives,” and it would be

“unlawful just to say, these are the figures, they are right, but I am going to submit a different

statement”).

                   4. The Use of Census Data in State Legislative Redistricting

       88.     35. Decennial census data are also used for state congressional and legislative

redistricting. See, e.g., 13 U.S.C. § 141(c) (“tabulations of population of each State . . .… shall . .

.… be completed, reported, and transmitted to each respective State within one year after the

decennial census date” by the Secretary of Commerce).

       89.     36. Public Law (P.L.) 94-171, enacted in 1975 and codified in 13 U.S.C. § 141(c),

“directs the Census Bureau to make special preparations to provide redistricting data needed by

the fifty states. Within a year following Census Day, the Census Bureau must send the data

agreed upon to redraw districts for the state legislature to each state’s governor and majority and

          legislative leaders.”715
minority7 15
                 Public Law 94-171 (P.L. 94-171), U.S. Census Bureau, Fact Finder,
https://factfinder.census.gov/help/en/public_law_94_171_p_l_94_171.htm (last visited Aug. 15,


                                                  300
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 31 of 98



         90.    37. To fulfill this obligation, the Census Bureau is also required to conduct the

program in a non-partisan manner. 13 U.S.C. § 141(c).

         91.    38. To comply with the requirements of P.L. 94-171, “the Census Bureau set up a

voluntary program that enables participating states to receive data for voting districts (e.g.,

election precincts, wards, state house and senate districts) in addition to standard census

geographic areas such as counties, cities, census tracts, and blocks.”816

         92.    Thus, the P.L. 94-171 Redistricting Data File provides data at the census block

level.

         93.    39. While P.L. 94-171 only requires the Census Bureau only to furnish counts of

the total population, additional data items are also included. For example, since 1990 the Census

Bureau has included summaries for the major race groups specified by the Statistical Programs

and Standards Office of the OMB in Directive 15 (as issued in 1977 and revised in 1997).917

         94.    Since the passage of Public Law 94-171, citizenship data has not been included in

any of the tabulations contained within the P.L. 94-171 Redistricting Data File.

         95.    40. The 2020 Census Bureau did not plan to create a block level citizenship

dataset as a data product for Census 2020. On July 15, 2014, the Census Bureau announced and

sought public comments on the establishment of the 2020 Census Redistricting Data Program

(“2020 CRDP”) provides states the opportunity to delineate voting districts and to suggest census




https://factfinder.census.gov/help/en/public_law_94_171_p_l_94_171.htm (last visited Aug. 15,
2019).
         8 16
                Id.
         9 17
              Decennial Census P.L. 94-171 Redistricting Data, U.S. Census Bureau (Mar. 8,
2017),                                    available                                     at
https://www.census.gov/programs-surveys/decennial-census/about/rdo/summary-files.html.


                                                310
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 32 of 98



block boundaries for use in the 2020 census redistricting data tabulations (“P.L. 94-171

Redistricting Data File”). .18 The CRDP is also “responsible for the effective delivery of the

2020 Census P.L. 94-171 Redistricting Data (“P.L. 94-171 Redistricting Data File”) prior to

April 1st, 2021, one year from census day.”10[.]”19

       41. On July 15, 2014, the Census Bureau announced and sought public comments on the

establishment of the 2020 CDRP.11

       96.     42. As part of its process, the Census Bureau issued a “prototype product to

illustrate what the states can expect from the decennial census.”1220 The “prototype data product

[is used] to illustrate and solicit feedback on what the 2020 Census P.L. 94-171 Redistricting

Data File will look like and how it addresses the needs of the states for their legislative

redistricting requirements. This prototype is used to build and test systems in advance of the




       18
              Establishment of the 2020 Census Redistricting Data Program, 79 Fed. Reg.
41258             (Jul.           15,           2015),            available          at
https://www.govinfo.gov/content/pkg/FR-2014-07-15/pdf/2014-16532.pdf.
10
   Redistricting & Voting Rights Data Office, Redistricting Data Program Management, U.S.
Census           Bureau          (last        revised         Dec.        27,     2018),
https://www.census.gov/programs-surveys/decennial-census/about/rdo/program-management.ht
ml?.
        19
                Redistricting & Voting Rights Data Office, Redistricting Data Program
Management,        U.S.      Census    Bureau      (last   revised   Dec.     27, 2018),
https://www.census.gov/programs-surveys/decennial-census/about/rdo/program-management.ht
ml?.
11
   Establishment of the 2020 Census Redistricting Data Program, 79 Fed. Reg. 41258 (Jul. 15,
2015), available at https://www.govinfo.gov/content/pkg/FR-2014-07-15/pdf/2014-16532.pdf.
        12 20
               Redistricting & Voting Rights Data Office, Redistricting Data Program
Management,       U.S.       Census    Bureau     (last   revised    Dec.     27,    2018),
https://www.census.gov/programs-surveys/decennial-census/about/rdo/program-management.ht
ml?.


                                               320
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 33 of 98



official data release so that states can begin work immediately, as many have short statutory

deadlines that begin with the receipt of their data.”1321

       97.      43. The Census Bureau’s standard procedure is “[i]f substantive changes are

needed to the 2020 Census P.L. 94-171 Redistricting Data File design based on comments

received regarding this prototype, then an additional Federal Register Notice explaining those

differences will be issued.”1422

       98.      44. On November 8, 2017, the Census Bureau published a notice in the Federal

Register asking for public comment on the “Proposed Content for the Prototype 2020 Census

Redistricting Data File.”1523 The prototype did not include citizenship population tabulation data

as substantive content to be included in the P.L. 94-171 file. The Census Bureau received three

public comments. None of the public comments requested that the Census Bureau include

citizenship data in the 2020 Census Redistricting File.1624

       99.      45. The final Prototype 2020 Census Redistricting Data File published in the

Federal Register on May 1, 2018, did not include citizenship population tabulation data as

substantive content to be included in the P.L. 94-171 file.1725


        13 21
                Id.
        14 22
                Id.
        15 23
              Ron Jarmin, Final Content Design for the Prototype 2020 Census Redistricting
Data File (Apr. 24, 2018), available at

https://www.federalregister.gov/documents/2018/05/01/2018-09189/final-content-design-for-the
-prototype-2020-census-redistricting-data-file.
        16 24
                Id.
        17 25
                2020 Census Prototype Redistricting Data (Public Law 94-171) Summary File
from        the        End-to-End       Census     Test,     U.S.     Census      Bureau,
https://www2.census.gov/programs-surveys/decennial/rdo/about/2020-census-program/Phase3/P
hase3_prototype_schematic_finalPhase3_prototype_schematic_
final.pdf?# (last visited Aug. 27, 2019).


                                                 330
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 34 of 98



          46. On December 28, 2018, in connection with the Census Bureau’s submission to OMB

for clearance, the Census Bureau submitted a proposal for collection of information under the

provisions of the PRA.18The proposal posted to the Federal Register, included the following

notice:

          The purpose of the 2020 Census Redistricting Data Program (RDP) is to provide
          to each state the legally required redistricting data tabulations by the mandated
          deadline of one year from Census Day: April 1, 2021. In compliance with Public
          Law (Pub. L.) 94-171, the Census Bureau will tabulate for each state the total
          population counts by race and Hispanic origin. The Census Bureau will tabulate
          these counts for the total population and for the population age 18 and over in a
          prototype redistricting data file released as part of the 2018 End-to-End Census
          Test. The Census Bureau intends to work with stakeholders, specifically “the
          officers or public bodies having initial responsibility for the legislative
          apportionment of each state,” to solicit feedback on the content of the prototype
          redistricting data file. If those stakeholders indicate a need for tabulations of
          citizenship data on the 2020 Census Public Law 94-171 Redistricting Data File,
          the Census Bureau will make a design change to include citizenship as part of that
          data.19
          47. The December 28, 2018 notice was issued in connection with a prior proposal that

included a citizenship question on the 2020 decennial census for the pretextual reason of using

the data for VRA enforcement.

          48. Since its creation, citizenship population data has not been included in any of the

tabulations contained within the P.L. 94-171 Redistricting Data File.

          100.   49. In February 2019, the Department of Commerce released the final version of

the OMB request.2026 The request noted that the issue of whether a citizenship question would




18
   OMB Information Collection Request, 2020 Census, OMB Control Number 0607-1006,
Department of Commerce and U.S. Census Bureau, available at
https://www.reginfo.gov/public/do/DownloadDocument?objectID=88197702 (last visited Sep.
13, 2019).
19
   Id. at 38-39.
         20 26
                 Information Collection Request 2020 Census – Enumeration Operations OMB
Control Number 0607-1006, U.S. Census Bureau, available at https://t.co/j0FuZmgUKf?amp=1.


                                                340
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 35 of 98



be included in the 2020 censusCensus was still being litigated.2127          The document also

providesprovided that if “stakeholders indicate a need for tabulations of citizenship data on the

2020 Census P.L. 94-171 Redistricting Data File, the Census Bureau will make a design change

to include citizenship as part of that data, if collected. That new design would then be published

in the Federal Register after it is completed in the summer of 2019.”2228

       101.     50. On March 29, 2019, the Census Bureau published the prototype redistricting

data file to states based on the test enumeration of Providence County, Rhode Island, that took

place in 2018.2329 The Providence County, Rhode Island test did not collect citizenship data, and

the prototype redistricting data file did not contain citizenship data.

                   5. 3.  Citizenship Data From the Census Bureau’s American
                      Community Survey

       102.     Despite Defendants’ unlawful and unsuccessful effort, described elsewhere

herein, to add a question to the 2020 decennial Census regarding the citizenship of respondents

and their households, no such question has been included. There also is no question on the 2020

decennial Census regarding the immigration status of respondents and their households.

Therefore, the 2020 decennial Census “hard count” will not include a count of the total

population divided into citizen and non-citizen categories and will not include information on the

immigration status of respondents.




        21 27
                Id. at 38-42.
        22 28
                Id. at 30-31 (emphasis added).
        23 29
                See U.S. Census Bureau Press Release, 2018 Census Test Complete, Prototype
Redistricting File Sent to States (Mar. 29, 2019), available at
        https://www.census.gov/newsroom/press-releases/2019/prototype-redistricting-file.html.


                                                 350
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 36 of 98



          51. There will not be a question on the 2020 decennial census regarding the citizenship of

respondents and their households. Therefore, the decennial census hard count will not include a

count of the total population divided into citizen and non-citizen categories.

          103.   52. The American Community Survey (“ACS”) is an ongoing, yearly survey by

the Census Bureau that collects detailed demographic information including ancestry,

citizenship, educational attainment, income, language proficiency, migration, disability,

employment, and housing characteristics from approximately 2.5 percent of U.S. households.

ACS data are based on self-reporting by respondents.

          104.   ACS data are an estimate of population characteristics, including citizenship, are

based on sample data, and are not a count of U.S. citizens and non-citizens. ACS data are

non-U.S. citizens.

          105.   ACS data are reported at the census block group level and, unlike decennial

survey Census data, are not available at the census block level.

          106.   53. ACS data are not used to determine whether voting districts are equipopulous

and comply with the “one person, one vote” constitutional requirement. Rather, “in the

overwhelming majority of cases, jurisdictions have equalized total population, as measured by

the decennial census” total population enumeration. Evenwel v. Abbott, 136 S. Ct. 1120,at 1124

(2016).

B.        Defendants’ Collection of Citizenship Data For Apportionment and Redistricting
          Purposes
          107. The citizenship question in the ACS does not ask individuals about their

immigration status. Thus, the ACS does not make it possible to estimate who is and is not an

undocumented immigrant. ACS data does not show the immigration status of persons in the

United States.




                                                 360
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 37 of 98



       108.   Further, the Census Bureau has represented, via a declaration by Census Bureau

Senior Advisor Enrique Lamas, that it “lack[s] … accurate estimates of the resident

undocumented population” on a state-by-state basis. Defendants’ Supp. Rule 26(a)(1)

Disclosures and Rule 26(a)(2)(C) Disclosures, State of Alabama v. Dep’t of Commerce, Case No.

2:18-cv-00772-RDP (N.D. Ala. March 13, 2020).

       109.   Therefore, in order to reach any conclusions concerning the undocumented

population, the Census Bureau must by necessity rely on statistical modeling or sampling to fill

in acknowledged data gaps.

       110.   Among other uses, states use ACS data on citizenship in order to evaluate

proposed redistricting plans for compliance with section 2 of the Voting Rights Act of 1965,

which prohibits minority vote dilution. 52 U.S.C. § 10101.

       111.   In conjunction with its effort to create a block level citizenship dataset using

administrative records, the Census Bureau has cancelled the release of ACS citizenship data in

February 2021, explaining “the Post 2020 Census CVAP Special Tabulation, based on the 2020

Census, administrative records data, and other possible census data, will replace the CVAP

tables based on the American Community Survey that would have been released in February

2021 from the 2015-2019 ACS data.”30




       30
              Census Bureau, Post-2020 Census Citizen Voting Age Population by Race and
Ethnicity (CVAP) Special Tabulation, available at
https://www2.census.gov/programs-surveys/decennial/rdo/technical-documentation/special-tabul
ation/
CVAP_Post2020_Census_documentation_v5.pdf?


                                              370
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 38 of 98



       B.      Attempts To Add A Citizenship Question To The Census

       112.    54. On March 26, 2018, Defendant Ross issued a decisional memorandum that

directed the Census Bureau to add a citizenship question to the 2020 censusCensus and to use

federal and state administrative records to validate census responses to the citizenship question.

Defendant Ross falsely claimed that the reason for adding the citizenship question was to collect

citizenship data to assist the Department of Justice (“DOJ”) in its enforcement of the VRA.

       113.    55. Several lawsuits successfully challenged the addition of the citizenship

question as unlawful and three federal courts permanently enjoined Defendants from adding a

citizenship question to the 2020 census.24Census.31

       114.    56. On June 27, 2019, the United States Supreme Court determined that the

“VRA enforcement rationale—the sole stated reason [for adding a citizenship question]—seems

to have been contrived.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2575 (2019).

       115.    57. Defendants were also permanently enjoined from “delaying the process of

printing the 2020 decennial census questionnaire after June 30, 2019 for the purposes of

including a citizenship question; and from asking persons about citizenship status on the 2020

Census questionnaire or otherwise asking a citizenship question as part of the 2020 decennial

Census.” Kravitz v. Dep’t of Comm.Commerce, No. 18-cv-1041 (D. Md.), ECF No. 203; see




24
  See Kravitz v. Dep’t of Commerce, 366 F. Supp. 3d 681, 755 (D. Md. 2019); California v.
Ross, 358 F. Supp. 3d 965, 1050 (N.D. Cal. 2019); New York v. Dep’t of Commerce, 351 F.
Supp. 3d 502, 679 (S.D.N.Y.), aff’d in part, revd in part and remanded sub nom. Dep’t of
Commerce v. New York, 139 S. Ct. 2551 (2019).
       31
              See Kravitz v. Dep’t of Commerce, 366 F. Supp. 3d 681, 755 (D. Md. 2019);
California v. Ross, 358 F. Supp. 3d 965, 1050 (N.D. Cal. 2019); New York v. Dep’t of
Commerce, 351 F. Supp. 3d 502, 679 (S.D.N.Y.), aff’d in part, rev’d in part and remanded sub
nom. Dep’t of Commerce v. New York, 139 S. Ct. 2551 (2019).


                                               380
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 39 of 98



also California, 358 F. Supp. 3d at 1050 (permanently enjoining defendants from including

citizenship question on 2020 censusCensus); New York, 351 F. Supp. 3d 502 at 679 (same).

       116.    Shortly after the Supreme Court decision in Dep’t of Commerce v. New York,

President Trump announced that the Commerce Department would still move forward with

adding a citizenship question to the 2020 Census.32 He retracted that position a week later.33

       C.      Collection of Citizenship Data for Apportionment and Redistricting
               Purposes

               1.     The President’s Executive Order 13880

       117.    58. On Immediately following the administration’s representation that it would no

longer seek to add a citizenship question to the 2020 Census survey, on July 11, 2019, President

Trump issued EO 13880 requiring that, among other things, all executive departments and

agencies provide the Department of Commerce “the maximum assistance permissible, consistent

with law, in determining the number of citizens and non-citizens in the country, including by

providing any access that the Department may request to administrative records that may be

useful in accomplishing” the objective of collecting citizenship data.2534 EO 13880 also directs

Secretary Ross to instruct the Census Bureau to create an inter-agency working group to collect



       32
                 See Donald J. Trump (@realDonaldTrump), TWITTER (July 3, 2019, 11:06 AM),
https://twitter.com/realdonaldtrump/status/1146435093491277824 (announcing that the
Commerce Department was “absolutely moving forward” with a citizenship question on the
census).
       33
               Remarks by President Trump on Citizenship and the Census, The White House
(July 11, 2019, 5:37 p.m.), available at
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-citizenship-census/.
       25 34
               Executive Order on Collecting Information about Citizenship Status in
Connection with the Decennial Census at § 1 (July 11, 2019), available at
https://www.whitehouse.gov/
presidential-actions/executive-order-collecting-information-citizenship-status-connection-decenn
ial-census/.


                                               390
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 40 of 98



citizenship data in connection with the 2020 decennial censusCensus for redistricting, directs the

Department of Commerce to “strengthen its efforts, consistent with law, to obtain State

administrative records concerning citizenship,” and later directs that the Department “shall

strengthen its efforts, consistent with law, to gain access to relevant State administrative

records.”2635

       118.     59. EO 13880 states several pretextual reasons for collecting robust citizenship

data from all federal agencies and states, including: (1) “data on the number of citizens and

aliens in the country is needed to help us understand the effects of immigration on our country

and to inform policymakers considering basic decisions about immigration policy”; (2) “the lack

of complete data on numbers of citizens and aliens hinders the Federal Government’s ability to

implement specific programs and to evaluate policy proposals for changes in those programs”;

and (3) “data identifying citizens will help the Federal Government generate a more reliable

count of the unauthorized alien population in the country,” which is necessary to “evaluat[e]

many policy proposals.”2736

       119.     60. The executive order also lists, at least in part, the true reason for the order and

for Secretary Ross’s prior decision to add a citizenship question to the 2020 censusCensus and

current plan to collect administrative records to create an enumeration of citizens for the 2020

Census: so that “State and local legislative districts [can redistrict] based on the population of

voter-eligible citizens.”2837 EO 13880 further states that “because eligibility to vote depends in




        26 35
                Id. at §§ 1, 3(b), and 3(d).
        27 36
                Id. at § 1.
        28 37
                Id.


                                                  400
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 41 of 98



part on citizenship, States could more effectively exercise this option with a more accurate and

complete count of the citizen population.”2938

        120.    61. To that end, EO 13880 instructs the Census Bureau to continue its efforts

to “make a design change to make [tabulations of citizenship data] available” for interested

states to use for state and local redistricting purposes.3039

        121.    62. That same day during a press conference, President Trump stated that his

intention in issuing EO 13880 is so that “[t]he Census Bureau can use [citizenship] information,

along with information collected through the questionnaire, to create the official census. In other

words, as a result of today’s executive order, we will be able to ensure the 2020 Census

generates an accurate count of how many citizens, non-citizens, and illegal aliens are in the

United States of America.”3140

        122.    63. The President further stated that, “[t]his information is also relevant to

administering our elections” because “[s]ome states may want to draw state and local legislative

districts based upon the voter-eligible population,” and that the Supreme Court “would not

review certain types of districting decisions, which could encourage states to make such

decisions based on voter eligibility.”3241

        123.    64. Attorney General William Barr further added that “there is a current dispute

over whether illegal aliens can be included for apportionment purposes. Depending on the




        29 38
                Id.
        30 39
                Id.
        31 40
             Remarks by President Trump on Citizenship and the Census, The White House
(July        11,          2019,           5:37          p.m.),         available           at
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-citizenship-census/.
        32 41
                Id.


                                                  410
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 42 of 98



resolution of that dispute, this data may be relevant to those considerations,” and that the

DOJ “will be studying this issue.”3342

       124.     65. On July 12, 2019, the Census Bureau published a revision of the February

2019 OMB request, reportedly backdated to July 3, 2019, that statedannounced that Defendant

Ross “directed the Census Bureau to proceed with the 2020 Census without a citizenship

question on the questionnaire, and rather to produce Citizen Voting Age Population (CVAP)

information prior to April 1, 2021 that states may use in redistricting.”3443

       125.     Defendants have taken steps to create the block level CVAP dataset, including the

creation of the Interagency Working Group, under EO 13880, charged with facilitating the

Census Bureau’s acquisition of administrative records to be used to establish citizenship status

for 100 percent of the population.

       126.     Upon information and belief, Defendants have received administrative records

from members of the Interagency Working Group, and are in the process of receiving additional

administrative records that contain citizenship data.

       127.     Upon information and belief, Defendants have received, or are in the process of

receiving from States, administrative records that contain citizenship data. The Census Bureau

requested driver’s license, Supplemental Nutrition Assistance Program (“SNAP”), Special

Supplemental Nutrition Program for Women, Infant, and Children (“WIC”), and Temporary

Assistance for Needy Families (“TANF”) records from all states.


        33 42
                Id.
        34 43
             Paperwork Reduction Act Program, Information Collection Request 2020 Census
- Enumeration Operations OMB Control Number 0607-1006, Department of Commerce and
U.S. Census Bureau at 18 (July 3, 2019), available at https://www.documentcloud.org/
documents/6192581-2020-Census-Supporting-Statement-A-Revised-July.html#document/p18/a5
12146.


                                                 420
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 43 of 98



       128.    The Census Bureau was scheduled to announce the model that would be used for

the CVAP redistricting file by March 31, 2020, but to date the Census Bureau has not released

this information. This lack of an announcement demonstrates Defendants’ failure to meet the

requirement to conduct “extensive testing of the citizenship models.”44

       129.    On May 1, 2020, the Census Bureau announced its intended use of administrative

records in the 2020 Census and provided some information about the use of administrative

records to create the CVAP special tabulations.45 The Census Bureau identified administrative

records that it expects to use in the creation of the CVAP special tabulation, including previous

surveys and data from other federal agencies and states.

       130.    Upon information and belief, the Census Bureau will create a probabilistic model

of citizenship for each individual counted in the decennial Census that will state a person’s

citizen or non-citizen status, using administrative records.46




       44
          U.S. Department of Homeland Security, “Privacy Impact Assessment for the
Department of Homeland Security (DHS) Immigration-Related Information Sharing with U.S.
Census Bureau” at 4 (Dec. 20, 2019), available at https://www.dhs.gov/sites/default/files/
publications/privacy-pia-dhs079-sharingwithcensus-june2020.pdf.
       45
          U.S. Census Bureau, Intended Administrative Data Use in the 2020 Census (May 1,
2020),
https://www2.census.gov/programs-surveys/decennial/2020/program-management/planning-docs
/administrative-data-use-2020-census.pdf.
       46
                The Census Bureau plans to “use several administrative data sources of
citizenship and immigration status in a statistical model that will produce a probability of being a
U.S. citizen, a lawfully present non-citizen, or an unauthorized immigrant…. The citizenship and
immigration status probabilities will be used together with age, race, ethnicity, and location
information … to produce CVAP statistics.” U.S. Department of Homeland Security, Privacy
Impact Assessment for the Department of Homeland Security (DHS) Immigration-Related
Information Sharing with U.S. Census Bureau, at 4 (Dec. 20, 2019), available at
https://www.dhs.gov/sites/default/files/
publications/privacy-pia-dhs079-sharingwithcensus-june2020.pdf.


                                                 430
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 44 of 98



       131.    Upon information and belief, Defendants have not tested the methodology for this

probabilistic model. Neither Defendants nor stakeholders have had any opportunity to evaluate

the efficacy of the modeling or to implement improvements for any errors. Although the Census

Bureau has collected citizenship data in the past, collection of citizenship data through

administrative records for 100% of the population is a radical departure from prior practice.

       132.    The current COVID-19 pandemic has created and will create delays in the Census

Bureau’s efforts to receive additional administrative records.

       133.    There is not sufficient time remaining for the Census Bureau to incorporate the

feedback from stakeholders about how to address this issue among populations most likely to

have poor citizenship administrative records.

               2.      C.   Shortcomings of Citizenship Data Derived From
                       Administrative Records will be Inaccurate

       134.    Upon information and belief, Defendants will create a block level CVAP

redistricting file using statistical modeling. Defendants’ modeling will not be able to overcome

the deficiencies in the underlying administrative records and thus the block level CVAP dataset

will be inaccurate and unreliable. The block level CVAP dataset will be disproportionately more

inaccurate and unreliable for naturalized, Latino and Asian American citizens because the data

deficiencies are more pronounced for these groups.

       135.    Defendants plan to “use several administrative data sources of citizenship and

immigration status in a statistical model that will produce a probability of being a U.S. citizen, a

lawfully present non-citizen, or an unauthorized immigrant . . . . The citizenship and

immigration status probabilities will be used together with age, race, ethnicity, and location

information … to produce CVAP statistics.”47
       47
              U.S. Department of Homeland Security, “Privacy Impact Assessment for the
Department of Homeland Security (DHS) Immigration-Related Information Sharing with U.S.


                                                440
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 45 of 98



       136.      CVAP block level data based on existing administrative records will be

inaccurate and unreliable because it will disproportionately mis-assign or will not fully capture

citizenship for Latinos, Asian Americans and naturalized citizens.

       137.      In his March 26, 2018 Decisional Memo, Secretary Ross noted that the Census

Bureau matched 88.6 percent of the persons who were counted in the 2010 Census to

administrative records that the Bureau considers credible. Thus, Secretary Ross concluded that at

a minimum citizenship data was missing for “more than 10 percent of the American population -

some 25 million voting age people.” The individuals for whom citizenship data is missing must

have their citizenship status assigned through some other method, such as statistical modeling.

       138.      Missing citizenship information disproportionately impacts Latinos and Asian

Americans because immigrant communities in the United States since the 1970s are

predominantly from Latin America and Asia. Latino and Asian immigrants constitute the

majority of the eligible-to-naturalize population, and are those most likely to become naturalized

U.S. citizens.

       139.      66. “[T]heAccording to the U.S. Census Bureau, “the Census Numident is the

most complete and reliable administrative record source of citizenship data currently available to

the Census Bureau. The Numident file is a record of individual applications for Social Security

cards and certain subsequent transactions for those individuals.”3548




Department of Homeland Security (DHS) Immigration-Related Information Sharing with U.S.
Census Bureau” at 9 (Dec. 20, 2019), available at
https://www.dhs.gov/sites/default/files/publications/privacy-pia-dhs079-sharingwithcensus-june2
020.pdf.
        35 48
               J. David Brown, et al., Understanding the Quality of Alternative Citizenship Data
Sources for the 2020 Census, U.S. Census Bureau, Center for Economic Studies (August, 2018),
available at https://www2.census.gov/ces/wp/2018/CES-WP-18-38.pdf.


                                                450
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 46 of 98



       140.    Of the persons in the 2016 ACS, Latinos had missing administrative record

citizenship data (in the 2016 Numident file) nearly three times as often as non-Hispanic whites,

and non-Hispanic Others (which included Asian Americans) had missing administrative record

citizenship data nearly twice as often as non-Hispanic whites.49

       141.    67. On March 1, 2018, Chief Scientist and Associate Director for Research and

Methodology, John M. Abowd, prepared a memorandum for Defendant Ross that set forth the

various reasons why collecting citizenship data from administrative records does notcan produce

100 percent accurate data on citizenship.36inaccurate results.50

       142.    68. For example, “[i]n the 2017 Numident . . ., 6.6 million persons born outside

the U.S. have blank citizenship among those born in 1920 or later with no year of death. The

evidence suggests that citizenship is not missing at random. Of those missing citizenship in the

Numident, a much higher share appears to be U.S. citizens than compared to those for whom

citizenship data are not missing . . . some of the blanks may be noncitizens.”3751

       143.    69. Census Numident data also does not contain citizenship information for all

naturalized citizens. Dr. Abowd further stated that another weakness in administrative records is

that there are questions about how complete the Numident citizenship data are and how timely it

updates naturalization. Althoughalthough he believed naturalized citizens are instructed to apply




       49
               Id. at 16-17.
36
    Memorandum from John M. Abowd, Chief Scientist & Assoc. Dir. for Research &
Methodology, U.S. Census Bureau, to Wilbur L. Ross, Sec’y, U.S. Dep’t of Commerce (Mar. 1,
2018) (hereinafter “Abowd Memo.”).
       50
               Memorandum from John M. Abowd, Chief Scientist & Assoc. Dir. for Research
& Methodology, U.S. Census Bureau, to Wilbur L. Ross, Sec’y, U.S. Dep’t of Commerce (Mar.
1, 2018) (hereinafter “Abowd Memo.”).
       37 51
               Id.


                                                460
           Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 47 of 98



for a social security number, “we do notify the Social Security Association of the change in

citizenship status, the Census Bureau does, “not know what fraction of naturalized citizens

actually notify the [Social Security Administration], and how soon after being naturalized they

do so.”38

                  52
           144.         The Additionally, “[a] third potential weakness of Numident citizenship is that

is also incomplete because “some people are not required to have a Social Security Number

(SSN), whether they are a U.S. citizen or not.” According to

           145.   The Census Bureau stated in 2018 that “missing data rates are higher for

administrative records (AR) than the ACS, and both sources’ rates are higher for minorities and

nonrelatives.”53

           146.   CVAP tabulations based on administrative records obtained from DHS or other

federal agencies do not accurately or fully capture the true number of Latino and Asian American

citizens because those records are incomplete and can erroneously misclassify Latinos and Asian

Americans as non-U.S. citizens.

           147.   70. Dr. Abowd, although stated that additional records from U.S. Citizenship and

Immigration Services (“USCIS”) and State Department memoranda of understanding could

provide some contextinformation for existing gaps in citizenship data, but that USCIS data on

naturalizations, lawful permanent residents, and I-539 non-immigrant visa extensions can only

partially address the weakness of the Numident.             “The data do not cover naturalizations

occurring before 1988, as well as not covering and some between 1988-2000. USCIS data do



38
     Id.
           52
                  Id.
           53
                  Brown, supra n.48, at 4.


                                                     470
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 48 of 98



not always cover children under 18 at the time a parent became a naturalized U.S. citizen” and

some of the data for children may not be in electronic form.3954

       148.    In furtherance of the creation of the CVAP redistricting file, the Census Bureau

entered into a Memorandum of Understanding with DHS and the Department of State to obtain

immigration and citizenship-related data and passport data, respectively.

       149.    71. Other data gaps inHowever, even with the additional administrative records

includes, data gaps related to citizenship and immigration status persist in the following

categories: (1) Native born U.S. citizens from birth with no SSN or U.S. passport; (2) U.S.

citizens from birth born outside the U.S., who do not have a U.S. passport and either applied for

an SSN prior to 1974 and were 18 years or older, or applied before the age of 18 prior to 1978;

(3) U.S. citizens who were naturalized prior to 2001 and did not inform SSA of their

naturalization because they already had an SSN or originally applied for an SSN after they were

naturalized, and it was prior to when citizenship verification was required for those born outside

the U.S. (1974); (4) U.S. citizens who were automatically naturalized if they were under the age

of 18 when their parents became naturalized in 2000 or later, and who did not informsecure a

certificate of citizenship from USCIS or receive a U.S. passport; (5) Lawful permanent residents

(“LPR”) who received that status prior to 2001 and either do not have an SSN or applied for an

SSN prior to when citizenship verification was required for those born outside the U.S. (1974);

(6) noncitizen, non-LPR residents who do not have SSN or ITIN and who did not apply for a visa

extension; and (7) persons with citizenship information in administrative data, but the




       39
          Id54 Abowd Memo,
https://www.osec.doc.gov/opog/FOIA/Documents/AR%20-%20FINAL%20FILED%20-%20AL
L%20DOCS%20%5bCERTIFICATION-INDEX-DOCUMENTS%5d%206.8.18.pdf at 1310.


                                               480
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 49 of 98



administrative and decennial census data cannot be linked due to missing or discrepant Protected

Identification Key.4055

       150.     On December 20, 2019, the DHS published a Privacy Impact Assessment for the

sharing of immigration-related information with the Census Bureau. DHS acknowledged that

“[n]o one source of citizenship information is complete and up-to-date,” and that its

administrative records are not accurate or complete with respect to naturalizations or

immigration status.56

       151.     For example, the data provided by USCIS to the Census Bureau does not include

records of naturalizations before 1988. Further, USCIS does not have complete records of the

U.S. citizenship status of individuals naturalized by operation of law as minors when their

parents naturalized.57

       152.     CVAP tabulations based on administrative records from the states also will not be

accurate or complete for Latino and Asian American U.S. citizens because the state

administrative records are incomplete and outdated. For example, state data on U.S. citizenship

from motor vehicle departments is often erroneous and outdated because many individuals

secure their driver’s licenses before they naturalize and the motor vehicles departments maintain

records showing that the individuals are not U.S. citizens.




        40 55
                Id.
       56
              U.S. Department of Homeland Security, “Privacy Impact Assessment for the
Department of Homeland Security (DHS) Immigration-Related Information Sharing with U.S.
Census Bureau” at 12 (Dec. 20, 2019), available at
https://www.dhs.gov/sites/default/files/publications/privacy-pia-dhs079-sharingwithcensus-june2
020.pdf.
       57
                Abowd Memo.


                                                490
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 50 of 98



         153.    Not all states have provided administrative records to the Census Bureau. Even

among those states which have provided some records, not all provided Defendants with

citizenship data. For example, Iowa’s transfer of driver’s license information to the Census

Bureau does not include citizenship data.   As a result, Defendants will have inconsistent records

from one state to another.

         154.    72. Because of the various gaps in administrative data, Mr. Abowd explained that

the Census Bureau “will most likely never possess a fully adequate truth deck to benchmark

[citizenship] to.”4158

D.       Defendants’ Decision to Produce Citizenship Data For Use With the P.L. 94-171 File
         is Motivated By Racially Discriminatory Intent
         D.     Presidential Memorandum Seeking to Subtract Undocumented Persons from
                the Apportionment Totals

         155.    Every prior apportionment under the current statutory framework has included

undocumented persons in the apportionment totals presented to Congress, as required by the

Constitution’s clear command that “the whole number of persons in each State, excluding

Indians not taxed,” be counted. U.S. Const. amend. XIV, § 2 (emphasis added); see id. art. I, § 2,

cl. 3.

         156.    Nevertheless, and in violation of applicable law, on July 21, 2020 President

Trump issued a memorandum entitled “Memorandum on Excluding Illegal Aliens from the

Apportionment Based Following the 2020 Census” (the “Presidential Memorandum”). 85 Fed.

Reg. 44,679 (July 23, 2020).

         157.    This Presidential Memorandum declared that it is now “the policy of the United

States to exclude from the [congressional] apportionment base aliens who are not in a lawful



         41 58
                 Id.


                                                500
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 51 of 98



immigration status under the Immigration and Nationality Act … to the maximum extent feasible

….” Id. at 44,680.

       158.    To advance this policy, the Memorandum states that the President will, in

“transmit[ting] . . . to Congress” his report on the “whole number of persons in each State,” id. at

44,679, unilaterally exclude from this calculation all “aliens who are not in a lawful immigration

status under the Immigration and Nationality Act,” id. at 44,680. These manipulated

figures—rather than the “whole number of persons”—will then purport to “settle[] the

apportionment of Representatives among the States.”          Id. at 44,679 (internal citation and

quotation marks omitted).

       159.    The Presidential Memorandum further directs the Secretary of Commerce to “take

all appropriate action . . . to provide information permitting the President, to the extent

practicable, to exercise the President’s discretion to carry out the policy set forth in section 2 of

this memorandum.” Id. at 44,680. This directive requires the Secretary to provide President

Trump with the “data on the number of citizens, non-citizens, and illegal aliens in the country”

that he instructed the Department of Commerce to collect under EO 13880. Id. (citing 84 Fed.

Reg. 33,821 (July 16, 2019)).

       160.    The Memorandum declares that the “Constitution does not specifically define

which persons must be included in the apportionment base,” id. at 44,679, ignoring the

Constitution’s directive that apportionment shall be determined based on the “whole number of

persons,” with limited and specified exceptions. U.S. Const., art. 1, § 2; amend. XIV, § 2

(emphasis added).

       161.    The Memorandum asserts further, without citing any authority, that

“[d]etermining which persons should be considered ‘inhabitants’ for the purpose of




                                                 510
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 52 of 98



apportionment requires the exercise of [the President’s] judgment,” and that “the President[]

[has] discretion to settle the apportionment” that “is more than ‘ceremonial or ministerial,’” id. at

44,679.

          162.   The Memorandum further states that excluding undocumented immigrants from

the apportionment base “is . . . consonant with the principles of representative democracy.” 84

Fed. Reg. at 44,680.

          163.   President Trump’s own statements following the release of the Memorandum

confirm that the purpose of the policy is not to advance principles of representative democracy,

but to discriminate against undocumented individuals, non-U.S. citizen immigrants more

generally, and U.S. citizens who live in proximity to undocumented individuals. In his statement

accompanying the Memorandum, for example, President Trump declared that the policy was

needed because “the radical left is trying to erase the existence of this concept [of U.S.

citizenship] and conceal the number of illegal aliens in our country” as part of “a broader

left-wing effort to erode the rights of Americans citizens.” According to the President, “we

should not give political power to people who should not be here at all.” The White House,

Statement from the President Regarding Apportionment (July 21, 2020).59

          164.   President Trump’s reelection campaign also sent a campaign email on July 23,

2020 that affirms that the purpose of the Memorandum is to undermine the Census and to

discriminate against immigrants. The email states that the Memorandum “will block”

undocumented individuals from “receiving congressional representation” and from “being




          59
             Available                                                                    at
https://www.whitehouse.gov/briefings-statements/statement-president-regarding-apportionment.


                                                520
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 53 of 98



counted in the U.S. Census.” It further states that the policy is necessary because “Democrats are

prioritizing dangerous, unlawful immigrants over American Citizens.”60

       165.    The   President’s   policy of    excluding    undocumented     immigrants    from

congressional apportionment not only contravenes constitutional and statutory authority, but is

unadministrable. The Census Bureau does not have a means to by which to enumerate

undocumented immigrants. EO 13880 suggests that the Census Bureau may rely on

administrative records to identify non-U.S. citizens. See 84 Fed. Reg. at 33,821. These

administrative records, however, do not provide reliable or accurate information about

immigration status, and consequently cannot be used to determine whether census respondents

are undocumented immigrants.61

       166.    Indeed, as noted above, the Department of Commerce, through Census Bureau

Senior Advisor Enrique Lamas, admitted in separate litigation that it “lack[s] … accurate

estimates of the resident undocumented population” on a state-by-state basis.” See Defendants’

Supp. Rule 26(a)(1) Disclosures and Rule 26(a)(2)(C) Disclosures, State of Alabama v. Dep’t of

Commerce, Case No. 2:18-cv-00772-RDP (N.D. Ala. March 13, 2020).

       167.    The Department of Homeland Security also recently acknowledged that

determining immigration status from their records is “challenging” due to the “decentralized

nature of admission and immigration information, as well as the lack of a nationwide departure

control system.” DHS further admitted that delays between collecting and reporting data mean


       60
                 Hansi Lo Wang (@hansilowang), TWITTER (July 23, 2020, 3:34 PM),
https://twitter.com/hansilowang/status/1286384297314844672.
       61
             See John L. Czajka, Can Administrative Records Be Used to Reduce Nonresponse
Bias?, 645 Annals Am. Acad. Pol. & Social Sci. 171, 175 (2013) (“administrative records are
“weak in their coverage of undocumented aliens because programs typically require
documentation that many undocumented aliens do not have.”).


                                               530
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 54 of 98



that “data accuracy issues may arise.” See Department of Homeland Security, Privacy Impact

Assessment for the Department of Homeland Security Immigration-Related Information Sharing

with the U.S. Census Bureau, 2, 11 (Dec. 20, 2019).62

       168.    Defendants have further admitted in this matter that “there may need to be some

statistical modeling” in order to carry out the Memorandum and that the Government has not yet

“formulated a methodology.”63 Defendants have further indicated that statistical sampling and/or

other methods that do not constitute enumeration may be utilized to carry out the Memorandum.

But statistical sampling, which is not an “actual Enumeration” as required under Article I of the

Constitution, and/or other methods that do not constitute enumeration, are not permissible. See

Dep’t of Commerce v. U.S. House of Representatives, 525 U.S. 316, 338 (1999); id. at 346

(Scalia, J., concurring) (“It is in my view unquestionably doubtful whether the constitutional

requirement of an ‘actual Enumeration,’ Art. I, § 2, cl. 3, is satisfied by statistical sampling.”).

       169.    On July 29, 2020, the House Oversight Committee convened a hearing entitled

“Counting Every Person: Safeguarding the 2020 Census Against the Trump Administration’s

Unconstitutional Attacks.” Present at the hearing were Vincent Barabba (Former Director of the

Census Bureau from 1973-1976 and 1979-1981), Kenneth Prewitt (Former Director of the

Census Bureau from 1998-2001), Robert M. Groves (Former Director of the Census Bureau

from 2009-2012), John H. Thompson (Former Director of the Census Bureau from 2013-2017),

and Dr. Steven Dillingham (Current Director of the Census Bureau).




       62
              Available                                                                      at
https://www.dhs.gov/sites/default/files/publications/privacy-pia-dhs079-sharingwithcensus-dece
mber2019.pdf.
       63
                LUPE v. Ross (“LUPE II”), No. 19-2710, ECF No. 97, at 21 (July 29, 2020)
(transcript of July 22, 2020 hearing).


                                                  540
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 55 of 98



       170.    During this hearing, each former head of the Census Bureau was asked whether

the Presidential Memorandum complied with the legal enumeration and apportionment

requirements, and each former Census Bureau director testified that the Presidential

Memorandum violated the laws as each understood them.

       171.    Under oath, Defendant and current Census Director Dillingham refused to state

that the Presidential Memorandum complies with the law.

       172.    Director Dillingham further testified that he was not asked to, nor did he, provide

any input on the Presidential Memorandum. He also testified that he was unaware of aid anyone

in the Census Bureau provided in the drafting of the Presidential Memorandum.

       173.    The Census Bureau has already properly adopted a rule that undocumented

immigrants must be counted where they live and included in apportionment numbers.

       174.    On February 8, 2018, the Census Bureau promulgated its “Resident Rule” for the

2020 Census. 83 Fed. Reg. 5525 (Feb. 8, 2018) (formally titled “Final 2020 Census Residence

Criteria and Residence Situations.”). The rule determines the “residence criteria” to be used to

decide “where” people are counted for purposes of the census. Id. at 5526. In other words, it is

used to determine when a person is “in” a state for census purposes.

       175.    The Residence Rule also addresses non-U.S. citizens, indicating “[c]itizens of

foreign countries living in the United States” must be “[c]ounted at the U.S. residence where

they live and sleep most of the time.” Id. at 5533.

       176.    The Residence Rule discusses apportionment specifically, stating the numbers are

then used “to apportion the seats in the U.S. House of Representatives among the states” and that

“[a]pportionment is based on the resident population, plus a count of overseas federal

employees, for each of the 50 states.” Id. at 5526 n.1.




                                                550
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 56 of 98



       177.    The Residence Rule was lawfully promulgated pursuant to Notice and Comment.

There has been no notice and comment to modify the residence rule. There has been no

publication in the Federal Register indicating that the Residence Rule will change.

       E.      Early Cessation of Field Operations

       178.    In April 2020, the Census Bureau staff announced extensions to field operations

and requested an extension to the statutory reporting deadline for apportionment and

redistricting.64 At that time, the Census Bureau extended field operations by three months to

October 31, 2020 and asked Congress for a four-month extension to the statutory reporting

requirements for apportionment.

       179.    This extended plan allowed six months after field operations for data processing

and quality checks. Data processing can only take place after the completion of NRFU

operations.

       180.    On August 3, 2020, Defendants continued their efforts to ensure that non-U.S.

citizens, Latinos, Asian Americans, and other U.S. residents of color are undercounted in the

Census and thus underrepresented in the apportionment of congressional, state legislative, and

local districts. On that date, Defendant Dillingham announced that field data operations would

cease a month earlier, on September 30, 2020, and that the planned delivery date would be

truncated by four months to meet the statutory December 31 deadline for apportionment.65




       64
              U.S. Department of Commerce Secretary Wilbur Ross and U.S. Census Bureau
Director Steven Dillingham Statement on 2020 Census Operational Adjustments Due to
COVID-19 (Apr. 13, 2020),
https://www.census.gov/newsroom/press-releases/2020/statement-covid-19-2020.html
        65
              Statement from U.S. Census Bureau Director Steven Dillingham: Delivering a
Complete and Accurate 2020 Census Count (Aug. 3, 2020),
https://www.census.gov/newsroom/press-releases/2020/delivering-complete-accurate-count.html.


                                               560
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 57 of 98



       181.    In essence, these field operations are follow-up designed to maximize the

likelihood that households that have not yet self-responded to the Census are included in the

census count. This process has been vital in past years for ensuring that minority households are

counted in the Census.

       182.    The August 3 decision provides for the shortest field operation in modern history

in the midst of an unprecedented and ongoing pandemic that has already made conducting the

Census vastly more difficult.

       183.    When the Census Bureau began planning for the 2020 Census, it scheduled 113

days for the 2020 field operation, in line with other census years.66

       184.    In March 2020, however, the Census Bureau delayed the initiation of field

operations due to the COVID-19 pandemic, stating “[t]he Census Bureau is taking this step to

help protect the health and safety of the American public, Census Bureau employees, and

everyone who will go through the hiring process for temporary census taker positions.67

       185.    In light of this delay, on April 13, 2020, the Census Bureau announced that it

would extend its field data collection process through October 31, along with the deadline for

households to submit self-responses.68



       66
              U.S. Census Bureau, 2020 Census Detailed Operational Pan for Nonresponse
Followup Operational Plan for Nonresponse Followup Operation (July 2019), at 43, available at
https://www2.census.gov/programs-surveys/decennial/2020/program-management/planning-docs
/NRFU-detailed-operational-plan_v20.pdf.
       67
              Census Bureau Update on 2020 Census Field Operations, (2020),
https://www.census.gov/newsroom/press-releases/2020/update-on-2020-census-field-operations.
html.
       68
              U.S. Department of Commerce Secretary Wilbur Ross and U.S. Census Bureau
Director Steven Dillingham Statement on 2020 Census Operational Adjustments Due to
COVID-19,                                                                         (2020),
https://www.census.gov/newsroom/press-releases/2020/statement-covid-19-2020.html.


                                                570
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 58 of 98



       186.    The Census Bureau subsequently announced in June 2020 that field data

collection would generally begin on August 11 and confirmed that it would run through October

31.69 This adjusted timeline provided for 81 days of field operations.

       187.    Just one week before the start of the field operation, however, the Census Bureau

announced that it would shorten this stage, moving the cessation date for field data collection

from October 31 to September 30. This change provides a mere 50 days, in the midst of a global

pandemic, for the Census Bureau to follow-up with nonresponsive households and to undertake

other activities to ensure an accurate count of households in the 2020 Census—the shortest field

operation period in modern census history.70

       188.    The Bureau further announced that it would stop collecting self-responses to the

Census a month earlier than planned, also on September 30.

       189.    At the time of the Bureau’s announcement, an estimated 60 million households

(nearly 40%) remained uncounted.71

       F.      Discriminatory Intent and Conspiracy

       190.    Defendants’ actions are motivated by racially discriminatory intent and are the

product of a conspiracy to deprive Plaintiffs and others of equal protection of the laws.



       69
             Updates to 2020 Census Operations, (2020),                  https://www.census.gov/
newsroom/press-releases/2020/update-census-operations.html.
       70
              Statement from U.S. Census Bureau Director Steven Dillingham: Delivering a
Complete         and       Accurate        2020         Census        Count,        (2020),
https://www.census.gov/newsroom/press-releases/2020/delivering-complete-accurate-count.html
.
       71
              See Michael Wines & Richard Fausset, With Census Count Finishing Early,
Fears of a Skewed Tally Rise, N.Y. TIMES (Aug. 4, 2020), https://www.nytimes.com/
2020/08/04/us/2020-census-ending-early.html; U.S. Census Bureau, 2020 Census Total
Self-Response (Aug. 11, 2020), https://public.tableau.com/profile/us.census.bureau#!/
vizhome/2020CensusSelf-ResponseRankings/RankingsDashboard.


                                                580
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 59 of 98



       191.    Defendant Ross, President Trump, and others conspired to discriminate against

Plaintiffs and other Latinos, Asian Americans, immigrants, and other U.S. residents of color by

undercounting them, excluding them, and denying them fair representation.

       192.    Throughout the litigation challenging the addition of a citizenship question to the

decennial census, including before the U.S. Supreme CourtCensus, Defendant Ross maintained

that he decided to add the citizenship question to the 2020 decennial censusCensus so that the

DOJ could better enforce the VRA. The documents produced during that litigation revealed

insteadfederal Voting Rights Act. The U.S. Supreme Court concluded that Defendant Ross’s

proffered reason was pretextual and appeared “contrived.”

       193.    73. Ross, members of the Trump Administration, A. Mark Neuman,

then-KansasDefendants’ ongoing conspiracy has involved several participants outside of

Defendants Ross and Trump, including but not limited to: Dr. Thomas Hofeller, former Kansas

Secretary of State Kris Kobach, members of the DOJ, including then-Attorneyformer United

States Attorney General Jefferson B. Sessions (“AG Sessions”) and head of the DOJ’s Civil

Rights Division John Gore, and Republican strategist Dr. Thomas Hofeller conspired to add a

citizenship question to the 2020 census to reduce the response rates of people of color and

immigrants, and exclude them from congressional apportionment and redistricting to achieve the

objective of reducing their political power., Mr. Mark Neuman, Mr. John Gore, and Attorney

General William Barr.

       194.    Defendants Ross and Trump and others have undertaken numerous actions to

further, disguise, and facilitate this conspiracy, including but not limited to: attempting to add a

citizenship question to the Census survey under false pretenses; obstructing Congress; resorting

to creating a block level CVAP dataset based on administrative records when the Supreme Court




                                                590
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 60 of 98



blocked the Census citizenship question; announcing the exclusion of undocumented immigrants

from congressional apportionment; and ceasing enumeration of the population when a

disproportionate number of Latinos, Asian Americans, immigrants and other U.S. residents of

color remain unenumerated.

       195.      Defendants’ conspiracy is reflected in a study prepared in August 2015 by Dr.

Thomas B. Hofeller, a leading Republican redistricting strategist and map-drawing expert for the

Republican National Committee. The study, titled “The Use of Citizen Voting Age Population in

Redistricting,” concluded that “[a] switch to the use of citizen voting age population as the

redistricting population base”—excluding non-U.S. citizens residents—“would be advantageous

to Republicans and non-Hispanic whites” and dilute the political power of racial minorities.72

       196.      Dr. Hofeller also acknowledged in his memo that the shift from redistricting

based on total population to CVAP was a “radical departure”— and one that would alienate

Latino voters.

       197.      Dr. Hofeller’s study found that this switch would be “functionally unworkable”

without “add[ing] a citizenship question to the 2020 Decennial Census form,” because there was

no other adequate source of information identifying the citizen voting-age population.73

       198.      To fill this need, Trump Administration transition staff started to lay the

groundwork for Defendants’ first attempt to discriminate against people of color and immigrants:

adding the citizenship question to the Census. These preparations included discussing the

citizenship question with then-Secretary of State of Kansas Kris Kobach.74
       72
               See “The Use of Citizen Voting Age Population in Redistricting,” at 9, available
at https://www.commoncause.org/wp-content/uploads/2019/05/2015-Hofeller-Study.pdf (last
accessed July 28, 2020).
       73
                 Id. at 4.
       74
             U.S. House. Committee on Oversight and Reform. White House Interference
Committee Interview of Kris Kobach, June 7, 2019, at 10,


                                               600
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 61 of 98



       199.    After President Trump’s inauguration, the conspirators moved forward with the

plan to add a citizenship question to the Census. In a July 14, 2017 email, Mr. Kobach

reconnected with the Trump Administration to discuss the 2020 Census, writing, “the US census

does not currently ask respondents their citizenship. This lack of information . . . leads to the

problem that aliens who do not actually “reside” in the United States are still counted for

congressional apportionment purposes.” Mr. Kobach concluded his email saying “it is essential”

that the citizenship question be added to the 2020 Census and that he was available to assist to

“accomplish the addition of this question.”75

       200.    74. After consulting with the White House and Mr. Kobach, Defendant Ross used

the Department of Commerce to facilitate thefurther this conspiracy by directing staff to research

the exclusion of immigrants from apportionment and to create an alternative justification for the

addition of the citizenship question to the censusCensus and cover up the conspiracy. Defendant

Ross and the Department of Commerce then solicited the assistance first of the DOJ and then of

the Department of Homeland Security (“DHS”), before finally securing the participation of the

DOJ, including AG and then-Attorney General Sessions.

       201.    75. Together, Defendant Ross, through the Department of Commerce, coordinated

with AGAttorney General Sessions, other members of the DOJ, and the White House to

fabricatefabricated a “need” for the citizenship question thatto cover up the underlying




Committee Interview of Kris Kobach, June 7, 2019, at 10,
https://oversight.house.gov/sites/democrats.
oversight.house.gov/files/2019-06-07.%20COR%20DEM%20Memo%20re%20Kris%20
Kobach%20Interview.pdf.
       75
             Kris Kobach, Follow up on our phone call (2017), https://apps.npr.org/documents/
document.html?id=4500011-1-18-Cv-02921-Administrative-Record#document/p776/a428457.


                                                610
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 62 of 98



conspiracy. This collaboration resulted in a letter from the DOJ requesting the addition of the

question to the 2020 censusCensus for the purposes of enforcing the Voting Rights Act (the

“DOJ Letter”).

       202.      The DOJ Letter reflected language drafted by Dr. Hofeller. The Hofeller

documents show that Dr. Hofeller drafted and gave to Commerce and DOJ officials the

substantive content of the December 2017 DOJ letter requesting the addition of the citizenship

question. Mr. Neuman, then part of President Trump’s transition team, and Mr. Gore, then the

acting head of DOJ’s Civil Rights Division, were among the recipients.

       203.      Dr. Hofeller’s involvement demonstrates a partisan and discriminatory purpose

behind the Defendants’ scheme to further Republican political ends by reducing Latino

representation and the representation of non-White communities generally, and increase

over-representation of non-Latino Whites.

       204.      76. Without their knowledge, Defendant Ross used the Census Bureau to continue

to facilitate the conspiracy and directed the Census Bureau to look into the DOJ Letter as if it

were a legitimate, non-pretextual request. In a March 28, 2018 memorandum, Defendant Ross

ignored the findings and recommendation ofrecommendations of career staff at the Census

Bureau and reached the conspiracy’s predetermined conclusion to add a citizenship question onto

the 2020 census questionnaire. As his rationale, Secretary Ross claimed that he was adding the

citizenship question at DOJ’s request, in order to allow “more effective enforcement of the

[Voting Rights] Act.”76 Secretary Ross stated that he began consideration of this question after




       76
              United States Department of Commerce. Reinstatement of a Citizenship Question
on the 2020 Decennial Census Questionnaire (March 26, 2018),
https://www.commerce.gov/sites/default/files/2018-03-26_2.pdf.


                                               620
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 63 of 98



receipt of the December 12, 2017 DOJ request, although that very request had in fact originated

with the Department of Commerce.

        205.     Defendant Trump and Trump campaign officials have publicly discussed the

President’s role in adding the citizenship question in campaign emails to supporters. One email

sent in March 2018 told supporters that “[t]he President wants the 2020 United States Census to

ask people whether or not they are citizens.” A later email sent in July 2019 accused opponents

of “trying to block President Trump’s efforts to ask people if they are citizens. . . .”

        206.     77. After Defendant Ross issued the March 28 memorandum, the Trump

Administration publicly admitted its role in the conspiracy in campaign emails to supporters.

Defendant Ross hasDefendants Ross and Trump have continued to facilitatefurther the

conspiracy to exclude non-citizensnon-U.S. citizens from congressional apportionment and

redistricting to achieve the objective of reducingreduce the political power of non-citizens

andnon-U.S. citizens, Latinos, Asian Americans, and other U.S. citizens of color.

        207.     In litigation regarding the inclusion of the citizenship question in the Census, the

Trump administration stood by Defendant Ross’s pretextual rationale, dismissing allegations that

the addition of the citizenship question was directed at congressional apportionment as “a

speculative conspiracy theory that is unsupported by the evidence.”77

        208.     President Trump himself later refuted this piece of misdirection, declaring that the

“[n]umber one” reason to add a citizenship question to the Census was congressional

districting.78

        77
              Letter from Noel J. Francisco, Solicitor General, to Honorable Scott S. Harris,
Clerk, Supreme Court of the United States (June 25, 2019),
https://www.supremecourt.gov/DocketPDF/
18/18-966/103988/20190625110441312_Letter%20Response%2018-966.pdf.
        78
                 The White House, Remarks by President Trump Before Marine One Departure,
July 5, 2019,


                                                 630
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 64 of 98



       209.     While litigation was pending, the U.S. House of Representatives Committee on

Oversight and Reform initiated an investigation into the Defendants’ conspiracy to discriminate

against Latinos and immigrants. The Committee, concerned that Secretary Ross had provided a

pretextual reason for adding the question, issued subpoenas to Secretary Ross and Attorney

General Barr.

       210.     Rather than comply with the subpoena, Secretary Ross and Attorney General Barr

stonewalled Congress to hide the real reasons behind the Department’s newfound interest in

citizenship data and further the conspiracy.

       211.     In response, Congress formally held Secretary Ross and Attorney General Barr in

contempt of Congress, marking only the second time in U.S. history that Congress has held a

sitting Cabinet official in contempt.

       212.     The Supreme Court ultimately concluded that Defendant Ross had acted in bad

faith by giving a pretextual rationale to “distract[]” from his true motivations. The Court found

“that the Secretary began taking steps to reinstate a citizenship question about a week into his

tenure, but [the record] contains no hint that he was considering VRA enforcement in connection

with that project.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2575 (2019).

       213.     The Supreme Court concluded further that: “the Secretary was determined to

reinstate a citizenship question from the time he entered office; instructed his staff to make it

happen; waited while Commerce officials explored whether another agency would request



July 5, 2019,
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-marine-one-departur
e-51 ( “Q: What’s the reason, Mr. President, for trying to get a citizenship question on the
census?; THE PRESIDENT: Well, you need it for many reasons. Number one, you need it for —
; Q: (Inaudible) reason?; THE PRESIDENT: — Congress. You need it for Congress, for
districting.”).


                                               640
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 65 of 98



census-based citizenship data; subsequently contacted the Attorney General himself to ask if

DOJ would make the request; and adopted the Voting Rights Act rationale late in the process” as

a “distraction” from his true, invidious motive. Id. at 2574.

         214.   A federal district court ultimately ordered the Department of Commerce to pay

costs and attorneys’ fees relating to its failure to produce 3,700 pages of relevant discovery

during the litigation challenging its basis for adding the citizenship question to the Census. See

New York v. United States Dep’t of Commerce, 2020 WL 2564933, at *8 (S.D.N.Y. May 21,

2020).

         215.   78. Following the Supreme Court’s rejection of the contrived rationale in

Department of Commerce v. New York, Defendants Undeterred, Defendants prepared for their

“Plan B”—using administrative records to create a block level CVAP dataset that would achieve

the same result as the Census citizenship question. Defendants continued to pursue the collection

of data that would allow non-citizens to be excluded from apportionment and redistricting, as

evidenced by EO 13880 and Defendant Ross’s July 2019 directive.

         79. On June 3, 2019, plaintiffs in LUPE v. Ross, filed a motion for relief from final

judgment and request for indicative ruling that included documents belonging to the late Dr.

Hofeller, a leading Republican redistricting strategist and map-drawing expert for the Republican

National Committee.      La Unión Del Pueblo Entero, et al. v. Secretary Ross, et al., No.

18-CV-1570 (D. MD.) (hereinafter, “LUPE v. Ross”), ECF No. 136.

         80. The Hofeller documents demonstrate that the addition of the citizenship question, and

now the directives that the Census Bureau to collect citizenship data to be produced for use with

the P.L. 94-171 Redistricting Data File, was motivated by a racially discriminatory scheme to




                                                650
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 66 of 98



reduce Latino representation and increase over-representation of non-Latino Whites, thereby

serving Republican political ends at Latinos’ expense.

       81. Dr. Hofeller acknowledged that the shift from redistricting based on total population

to CVAP was a “radical departure”—one that would alienate Latino voters. But, he concluded,

“[a] switch to the use of citizen voting age population as the redistricting population base for

redistricting would be advantageous to Republicans and Non-Hispanic Whites.” To generate the

necessary CVAP data and achieve this goal of diluting Latino representation while increasing

over-representation of non-Latino Whites, Dr. Hofeller concluded that a citizenship question

must be added to the 2020 census.

       82. The Hofeller documents show that Dr. Hofeller drafted and gave to Commerce and

DOJ officials, including Mr. Neuman, part of President Trump’s transition team, and Mr. Gore,

the substantive content of the December 2017 DOJ letter requesting the addition of the

citizenship question.

       83. The Hofeller documents demonstrate a partisan and discriminatory purpose behind

the addition of the citizenship question.

       84. The same discriminatory motivation behind adding the citizenship question motivated

Defendants to continue their unlawful course of action to collect citizenship data and produce

citizenship population tabulation data for use with the P.L. 94-171 Redistricting Data File so that

states can exclude non-U.S. citizens from apportionment to the advantage of non-Latino White

Republican voters and at the expense of the Latino community.

E.     The Production of Citizenship Data For Use With The P.L. 94-171 Redistricting
       Data File Population Tabulations Harms Latinos and Non-U.S. Citizens and
       Increases the Chances of Malapportioned State Legislative and Local Districts




                                                660
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 67 of 98



       216.    The block level CVAP dataset “Plan B” was part of Defendants’ conspiracy from

the outset. During a Spring 2019 meeting of the National Advisory Committee on Racial, Ethnic

and Other Populations (“NAC”), Dr. John Abowd spoke about Secretary Ross’s directive in the

March 26, 2018 memo to use alternative methods to produce citizenship data. Regarding

administrative records he stated, “[T]here is a source for citizenship data whether the question is

asked or not and there is an instruction [from Secretary Ross] to produce block level citizen

voting age population that has not been rescinded. . . .”79

       217.    In their first information collection request submitted to the Office of

Management and Budget, Defendants claimed that they were preparing CVAP data in

anticipation of states requesting this data. No states requested any CVAP data.

       218.    Nevertheless,       Defendants          forged     ahead       and—without         any

explanation—announced that they would prepare the block level CVAP dataset regardless of

whether any state asked for it.

       219.    Defendants’ departures from substantive considerations and normal procedure, as

well as their demonstrated disregard for their own previous statements, reveals that Defendants’

stated goal of helping states is but the latest pretextual justification fabricated for the purpose of

covering up an invidious and discriminatory plan to deprive Latinos, Asian Americans,

immigrants, and other U.S. residents of color of equal protection of the laws.

       220.    Indeed, the President’s Memorandum is only the latest example of a series of

recent executive actions or Presidential statements effectively excluding or marginalizing

Latinos and Asian Americans, including immigrants, and inflicting dignitary harm upon them.


79
  See National Advisory Committee Spring Meeting (Day 1), Census Bureau (May 2, 2019),
https://www.youtube.com/watch?time_continue=4709&v=5eICccdzfdo&feature=emb_logo, at
3:25.


                                                 670
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 68 of 98



       221.    For example, on July 6, 2020, the United States Immigration and Customs

Enforcement agency within the Department of Homeland Security announced that, in spite of the

ongoing COVID-19 pandemic, international students studying at American colleges or

universities conducting classes online would not be permitted to remain in the United States

during the fall 2020 semester. Seventy-seven percent of international students at such institutions

are from Asian nations, with a majority from China and India. The announcement was rescinded

after a public outcry among (and initiation of litigation by) Asian American communities and

American colleges and universities.

       222.    On June 22, 2020, the President issued a proclamation suspending entry into the

United States by holders of H-1B visas, along with several other types of work visas. The

suspension of H-1B visas in particular has disproportionately affected Asians seeking to work

and reside in the United States.

       223.    On June 15, 2020, the Executive Office for Immigration Review (“EOIR”) and

United States Citizenship and Immigration Services (“USCIS”) issued a Notice of Proposed

Rulemaking announcing, inter alia, new travel-based restrictions on eligibility for asylum

seekers, by which refugees traveling through more than one nation en route to the United States

would be virtually ineligible for asylum. At least forty-five percent of refugees arriving in the

United States are from Asian nations, according to figures compiled by the United States

Department of State, and most must travel through several nations before reaching the United

States simply because of geographical distance. Similarly, at least fifty-two percent of asylum

seekers filing applications with USCIS are from Latin American nations, and the majority must

travel through multiple nations before arriving in the United States.




                                                680
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 69 of 98



       224.    In 2019, the Secretary of Homeland Security ended Temporary Protected Status

programs for hundreds of thousands of Salvadoran, Honduran, and Nicaraguan immigrants.

       225.    In 2018, the United States Department of Justice instituted a policy of separating

children from families when detained at the southwestern border, a policy which

disproportionately affected immigrants from Latin America, who constitute the lion’s share of

arrivals at the southern border. In announcing the new policy, then-Attorney General Jefferson B.

Sessions stated that “Donald Trump ran for office on that idea. . . . He is on fire about this. This

entire government knows it.”

       226.    In 2017, within the first months of his administration, President Trump

unilaterally ended the Central American Minors program, an initiative to reunite children and

other family members from Central American nations—predominantly El Salvador, Guatemala

and Honduras—with parents legally residing in the United States. The Administration did so

without notice to eligible families.

       227.    President Trump has also personally stigmatized Asian American communities

during the ongoing COVID-19 pandemic crippling the nation, publicly referring to COVID-19 as

“the Chinese virus” and “Kung Flu.” As several news outlets have reported, these statements

have been correlated with increased violence against Asian Americans.

       228.    Similarly, President Trump has personally stigmatized and derided Latino

communities since well before his election, and has continued to do so throughout his

administration. As a candidate, and subsequently as President, Defendant Trump has variously

referred to Mexican immigrants as “people that have lots of problems,” “the bad ones,” and

“criminals, drug dealers, [and] rapists,” and has compared undocumented immigrants at the

United States southern border, who hail predominantly from Latin America, to “animals”




                                                690
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 70 of 98



responsible for “the drugs, the gangs, the cartels, the crisis of smuggling and trafficking, [and]

MS13.” See Dep’t of Homeland Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891, 1917

(2020) (Sotomayor, J., concurring) (“Taken together, the words of the President help to create

the strong perception that the rescission decision was “contaminated by impermissible

discriminatory animus.”) (citations omitted).

       G.      Defendants’ Actions Have Harmed, And Will Harm, Plaintiffs

               3.      Harms of Production of CVAP Dataset

       229.    85. Plaintiffs and members of organizational plaintiffsPlaintiffs who live in states

where there is a higher population of non-citizens.

       230.    86. that Under Article I, Section 2, Clause 3 of the U.S. Constitution, as amended

by the Fourteenth Amendment, the decennial population counts are used to determine the

number of congressional representatives apportioned to each state. Exclusion of non-citizens

from the population count used for apportionment creates a significant risk that states in which

large numbers of non-citizens reside, including Texas and Arizona, will suffer a reduction in the

number of congressional seats that would otherwise be apportioned to them. are required to

exclude non-U.S. citizens from apportionment in state redistricting will be harmed by the

production of a CVAP dataset because that dataset will be used by their states to reduce political

representation in areas that contain proportionally more non-U.S. citizens, including the regions

and communities in which Plaintiffs live. As a result, Plaintiffs will suffer vote dilution and loss

of representation in unconstitutionally overpopulated districts.

       231.    87. Plaintiffs and members of organizational plaintiffsPlaintiffs also live in states

where lawmakers will use, or have expressed an interest and desire to use, CVAP as ato

apportion population base for drawingin congressional and state legislative redistricting plans in




                                                700
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 71 of 98



2021.4280 Plaintiffs and members of organizational plaintiffsPlaintiffs reside in areas in which,

according torecentACS data, the population has a higher percentage of non-citizensnon-U.S.

citizens than the population of their states as a whole. Latinos, Asian Americans, and non-U.S.

citizens, including individual Plaintiffs and members of Plaintiff organizations, will be injured

when the Census Bureau provides those states with citizenship data to be used along with the

total population tabulations in the P.L. 94-171 Redistricting Data File, resultingwhich will result

in the exclusion of non-citizensnon-U.S. citizens from the population base used for redistricting

congressional, state legislative, and local districts. As a result, Plaintiffs will suffer vote dilution

and loss of representation in unconstitutionally overpopulated districts.

        232.    By statute, Tennessee requires the General Assembly to apportion seats in the

State House and Senate according to the number of “qualified voters.” Tenn. Code Ann. §

3-1-101 (West). Despite the “qualified voters” language of the statute, it has historically been

impossible to use CVAP data in Tennessee. See Baker v. Carr, 369 U.S. 186, 191 fn.4 (1962) .

As a result, Tennessee has historically used Voting Age Population, which necessarily includes

non-citizens. However, the statute provides that “qualified voters” shall make up the district and,

if provided with data indicating immigration status, the State of Tennessee will use it for

reapportionment.

        233.    The Nebraska State Constitution states that the basis for apportionment “shall be

the population excluding aliens, as shown by the next preceding federal census.” Neb. Const.



        42 80
               See, e.g., Nick Brown, Republicans want census data on citizenship for
redistricting,       Reuters              (Apr.        8,        2019),       available       at
https://www.reuters.com/article/us-usa-census-redistricting-insight/republicans-want-census-data
-on-citizenship-for-redistricting-idUSKCN1RK18D; see also Brief of the City of Yakima,
Washington as Amicus Curiae Supporting Appellants, Evenwel v. Abbott, 136 S. Ct. 1120 (2016)
(No. 14-940).


                                                  710
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 72 of 98



Art. III, § 5. It has historically been impossible to exclude immigrants from the redistricting

totals. If provided with data indicating citizenship status, the State of Nebraska will use it for

reapportionment.

       234.    When Tennessee and Nebraska use the inaccurate block level CVAP dataset

generated from administrative records for apportionment, Plaintiffs who live in those states will

suffer the injuries of vote dilution and loss of representation.

       235.    Plaintiff Marco Abarca resides in Colorado and will suffer the injury of loss of

political representation and the injury of vote dilution when Colorado uses the block level CVAP

dataset produced by Defendants for redistricting and apportionment of state legislative districts.

       236.      Colorado state redistricting law states:

              For purposes of redrawing the boundaries of congressional, state
       senatorial, and state representative districts after each federal census, the
       independent legislative and congressional redistricting commissions established
       pursuant to sections 44 and 46 of article V of the state constitution shall use total
       population data supplied by the United States census bureau that has been used to
       apportion the seats in the United States house of representatives among the states;

Colo. Rev. Stat. Ann. § 2-2-901 (2020) (emphasis added). In other words, the statute requires

that Colorado redistricting be based on data identical to the data used for congressional

apportionment.

       237.    Because Defendants will provide states a block level CVAP redistricting dataset,

that same exclusionary data must and will be used by Colorado for legislative and congressional

apportionment and redistricting.

       238.      In addition, because Plaintiff Abarca lives in a geographic area of Colorado that

contains disproportionately more immigrants, non-U.S. citizens and Latinos, he will suffer the




                                                 720
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 73 of 98



injuries of loss of political representation and vote dilution that will flow from inaccurate and

unreliable citizenship data produced by Defendants in the block level CVAP dataset.

        239.    Plaintiff Zeenat Nisha Hasan resides in Arizona and will suffer the injury of loss

of political representation and the injury of vote dilution when Arizona uses the block level

CVAP dataset produced by Defendants for redistricting and apportionment of state legislative

districts.

        240.    Plaintiff PAZ is located in Arizona, and has members that live in Arizona. Its

members will suffer the injury of loss of political representation and the injury of vote dilution

when Arizona uses the block level CVAP dataset produced by Defendants for redistricting and

apportionment of state legislative districts.

        241.    Arizona law requires the state to use population data “identical to those from the

actual enumeration conducted by the bureau for the apportionment of the representatives of the

United States house of representatives in the United States decennial census.” Ariz. Rev. Stat. §

16-1103 (emphasis added). As such, Arizona statute requires that Arizona apportionment be

based on data identical to the data used for federal apportionment.

        242.    Because the President’s Memorandum announces a policy of excluding

undocumented immigrants from congressional apportionment, that same exclusionary data will

be used in Arizona legislative and congressional apportionment and redistricting.

        243.    In addition, because Plaintiff PAZ has members residing in Arizona who live in a

geographic area that contains disproportionately more immigrants, non-U.S. citizens and Latinos,

its members will suffer the injuries of loss of political representation and vote dilution that will

flow from inaccurate and unreliable citizenship data produced by Defendants in the block level

CVAP dataset.




                                                730
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 74 of 98



        244.     Plaintiff Ralph Carmona resides in Maine and will suffer the injury of loss of

political representation and the injury of vote dilution when Main uses the block level CVAP

dataset produced by Defendants for redistricting and apportionment of state legislative districts.

        245.     Maine law states: “The number of Representatives shall be divided into the

number of inhabitants of the State exclusive of foreigners not naturalized according to the latest

Federal Decennial Census.” Maine Const. Art. IV Part I § 2 (emphasis added).

        246.     Because state law requires the use of census data excluding non-U.S. citizens, and

Defendants will provide states a block level CVAP redistricting dataset, that same exclusionary

data must and will be used by Maine for legislative and congressional apportionment and

redistricting.

        247.     In addition, because Plaintiff Carmona lives in a geographic area that contains

disproportionately more immigrants, non-U.S. citizens and Latinos, he will suffer the injuries of

loss of political representation and vote dilution that will flow from inaccurate and unreliable

citizenship data produced by Defendants in the block level CVAP dataset.

        248.     Plaintiffs are also members of racial and ethnic minorities, and many reside in

election districts drawn to comply with Section 2 of the Voting Rights Act of 1965. Use of

CVAP data for apportionment will reduce the percentage of racial and ethnic minorities in the

apportionment population base, which is in turn relied upon by states to ensure compliance with

the Voting Rights Act. The exclusion would therefore endanger the ability of Plaintiffs and other

voters of color to elect the candidates of their choice.

        249.     Defendants’ use of administrative records to create the CVAP redistricting file

will disproportionately harm Latinos, Asian Americans, and naturalized citizens because

individuals in these groups are less likely to have a Protected Identification Key. A Protected




                                                 740
           Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 75 of 98



Identification Key is a unique person identifier that is used to match individuals in the ACS to an

individual in administrative records. Thus, matching an individual to an administrative record

requires a Protected Identification Key. However, there are fewer Protected Identification Key s

assigned to foreign-born individuals compared to U.S.-born individuals.81 In addition,

characteristics associated with lacking a Protected Identification Key include Hispanic ethnicity,

not being a U.S. citizen, limited English or no English, and being a recent immigrant. “Hispanics

. . . have lower odds of being assigned a Protected Identification Key and matching to

administrative records.”82 Because they are less likely to have a Protected Identification Key,

U.S. citizen Latinos, U.S. citizen Asian Americans, and naturalized citizens are more likely to be

injured through misclassification as non-U.S. citizens as well as more likely to suffer vote

dilution and loss of representation caused by inaccurate and unreliable CVAP data.

          250.      In addition, by cancelling the February 2021 ACS data release and replacing ACS data with the flawed block

level CVAP redistricting file based on administrative records, Defendants will leave states with no other option than to use the

inaccurate and unreliable block level CVAP dataset to create their redistricting plans because states will lack reliable CVAP data

from the ACS. Thus even if states choose to use total population to apportion their districts, Defendants’ cancellation of the

ACS data release in February 2021 will force states to use the flawed block level CVAP redistricting file to create redistricting

plans in compliance with the Voting Rights Act. Defendants’ actions have a coercive and determinative effect on states that is

currently known, imminent and will result in injury to Plaintiffs in the form of vote dilution and loss of representation.

          251.      In addition, to the extent that Defendants use a methodology similar to “hot deck”

imputation, where the Census Bureau derives its information from the current census rather than

prior censuses,83 to create citizenship data for the CVAP dataset, individual Plaintiffs and the


          81
               Renuka Bhaskar et al., Assimilation and Coverage of the Foreign-Born Population
in Administrative Records (Apr. 21, 2015), https://www.census.gov/content/dam/Census/library/
working-papers/2015/adrm/carra-wp-2015-02.pdf at 9
          82
                    Id. at 12
          83
                    See Utah v. Evans, 536 U.S. 452, 463 (2002).


                                                                750
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 76 of 98



members of organizational plaintiffs are likely to be misclassified as non-U.S. citizens because

they live in geographic areas that contain disproportionately more immigrants, non-U.S. citizens,

Latinos and/or Asian Americans when compared to their state averages. Plaintiffs will also suffer

the injuries of loss of political representation and vote dilution that will flow from inaccurate and

unreliable citizenship data produced by Defendants in the block level CVAP dataset.

                 4.     Harms of Excluding Undocumented Individuals from Apportionment

          252.   Exclusion of undocumented individuals from the population count used for

apportionment will harm Plaintiffs and members of organizational Plaintiffs who live in states

where there is a higher proportion of undocumented immigrants in the population by reducing

the number of congressional seats that would otherwise be apportioned to the states in which

they live.

          253.   The Presidential Memorandum will result in harm to the Plaintiffs by limiting

their political representation and the representation of Latinos, Asian Americans, immigrants,

and other U.S. residents of color in general.

          254.   The Pew Research Center studies undocumented immigrant populations in the

United States. Shortly after the release of the Presidential Memorandum, the Pew Research

Center released a study based on its internal research on projections of the Census Bureau. This

study examined the effects of excluding undocumented immigrants from the apportionment

totals.

          255.   Under this system, at least three states would each lose a congressional seat they

otherwise would receive in the 2020 apportionment. At a minimum, that will be the effect of the

Presidential Memorandum on California, Florida, and Texas.84 According to Pew Data, these are

          84
               Jeffrey S. Passel & D’Vera Cohn, How Removing Unauthorized Immigrants from
Census Statistics Could Affect House Reapportionment, Pew Research Center (July 24, 2020),


                                                 760
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 77 of 98



also the three states with the largest Latino populations and two states (California and Texas)

with the largest Asian American population.85

       256.    Other states with a high Latino and Asian American population as well as a large

undocumented population include New York, New Jersey, Arizona, and Washington. As such,

these states are likely to have fewer seats in the U.S. House of Representatives if undocumented

individuals are excluded from the population count.

       257.    The results of excluding undocumented immigrants from apportionment will have

ripple effects on the Census itself. The new action is patently anti-immigrant and anti-Latino,

will reasonably be interpreted by Latino, Asian American (for whom 73% of adults are

foreign-born)86 and immigrant communities as an effort to exclude them from political

representation, and will discourage those communities from participation in the Census and in

public affairs. The ultimate effect of such a radical departure from apportionment will be a

reduction in 2020 Census response rates by immigrants, Latinos, Asian Americans, and other

U.S. residents of color, as well as a widespread loss of credibility by the Census Bureau and

federal officials that conduct the Census.




Census Statistics Could Affect House Reapportionment, Pew Research Center (July 24, 2020),
https://www.pewresearch.org/fact-tank/2020/07/24/how-removing-unauthorized-immigrants-fro
m-census-statistics-could-affect-house-reapportionment/.
       85
              Renee Stepler & Mark Hugo Lopez, Ranking the Latino Population in the states,
Pew Research Center (Sept. 8, 2016),
https://www.pewresearch.org/hispanic/2016/09/08/4-ranking-the-latino-population-in-the-states/.
86
        Gustavo López, Neil G. Ruiz & Eileen Patten, Pew Research Center, Key facts about
Asian Americans, a diverse and growing population, FACTTANK (Sept. 8, 2017),
https://www.pewresearch.org/fact-tank/2017/09/08/key-facts-about-asian-americans/.



                                                770
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 78 of 98



       258.    President Trump signaled this reality in the aforementioned July 23, 2020

campaign email following the Presidential Memorandum, entitled: “BREAKING: PRESIDENT

TRUMP SIGNS EXECUTIVE ORDER BLOCKING ILLEGAL ALIENS FROM BEING

COUNTED IN U.S. CENSUS.” The email opined that the Presidential Memorandum (which the

email mis-labels as an “executive order”) will keep undocumented immigrants from “being

counted in the U.S. Census.”      The email then asks, “Do you support President Trump’s

Executive Order to block illegal aliens from being counted in the U.S. Census.”

       259.    The individual plaintiffs reside in Arizona, California, Florida, New York, New

Jersey, Texas, and Washington. Each is among the states with the largest Latino or Asian

American populations in the United States.

       260.    Each of these states is home to an above-average percentage of undocumented

residents, and some, particularly Texas and California, are highly likely to lose congressional

seats to which that state would otherwise be entitled if undocumented immigrants were counted.

       261.    The stated intent of the Presidential Memorandum to exclude undocumented

immigrants from the congressional apportionment base as assessed by the 2020 Census will

result in the undercounting of each state’s population by hundreds of thousands of residents.

       262.    For example, as of 2017 estimates, California is home to 2 million undocumented

immigrants; Texas is home to 1.6 million; Florida, to 825,000; Arizona, to 275,000; New York,

to 650,000; New Jersey to 450,000; and Washington, to 250,000.87




       87
               Pew Research Center, Unauthorized Immigrant Population Estimates by State,
Country, and Birth Region, 2017 (June 12, 2019), https://www.pewresearch.org/hispanic/
interactives/unauthorized-trends.


                                               780
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 79 of 98



       263.    As of July 28, 2020, the Census Bureau estimates the U.S. population at 330.03

million, or roughly 758,686 per each of the nation’s 435 congressional districts.

       264.    Experts at the Pew Research Center have projected that removing undocumented

residents from the congressional apportionment base would cause California to lose two seats in

the House of Representatives, and consequently two votes in the Presidential Electoral College,

as opposed to the loss of a single seat and a single electoral vote if undocumented residents were

counted nationwide. In other words, California will lose one Congressional seat and electoral

vote to which it is otherwise entitled if the Census is conducted in accordance with the

Presidential memorandum.

       265.    Texas and Florida, meanwhile, will gain fewer Congressional districts and

electoral votes than they otherwise would. According to projections, excluding undocumented

residents from apportionment would cost both Texas and Florida at least one increased seat in

Congress and one increased electoral vote to which those states would otherwise be entitled if

the Census proceeded as normal.88

       266.    These estimates are likely conservative. Although it did not name the state in

question, the President’s Memorandum expressly referenced California’s large undocumented

population, and projected an even more significant dilution of California’s congressional

representation and electoral strength: the Memorandum emphasizes that a single state,

California, has “more than 2.2 million illegal aliens” and that excluding undocumented

immigrants from the apportionment base could cost California “two or three . . . congressional



       88
               If the census is conducted in accordance with the law, Texas will gain three
Congressional seats and electoral votes, and Florida will gain two. If undocumented immigrants
are excluded from the apportionment base, Texas will gain two seats and electoral votes, and
Florida one.


                                               790
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 80 of 98



seats,” and consequently the same number of votes in the Electoral College. 85 Fed. Reg. at

44,680.

          267.   Consequently, the proposed reapportionment regime would dilute the voting

strength of Plaintiffs and all residents of their states with respect to representation in Congress

and to their ability to participate in the elections of the President and Vice-President.

          268.   Moreover, the exclusion of undocumented immigrants from the reapportionment

base would, by requiring Plaintiffs to live and vote in congressional districts with an artificially

inflated population, further force Plaintiffs to compete for resources and the attention of their

Representatives with an artificially inflated number of other residents.

          269.   Plaintiffs are also members of racial and ethnic communities which themselves

include large numbers of undocumented immigrants, as well as other immigrants, naturalized

citizens, and children of immigrants. The President’s Memorandum has inflicted dignitary harm

and intimidation upon these communities.

                 5.     Harms of Early Cessation of Field Operations

          270.   The early cessation of census field operations and the self-response period, as

well as the reduced data processing and quality check time, will lead to an undercount of

individuals who have not yet responded to the Census. Four former directors of the Census

Bureau, who served under nine presidents of both parties, expressed this exact concern following

the Bureau’s announcement, noting that the “end result” of the limited field operations will be

“under-representation of those persons [these operations were] expected to reach” and,

ultimately, “seriously incomplete enumerations in many areas across our country.”89


          89
              Statement by Former U.S. Census Bureau Directors: On the Importance of
Extending the 2020 Census Statutory Deadlines to Achieve a Fair and Accurate Enumeration of
the            United             States             (Aug.             4,            2020),


                                                 800
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 81 of 98



       271.    This truncated field operation period is inadequate to ensure an accurate count of

the population, particularly given the complexity of census field operations, the number of

households that remain to be counted, and the unique challenges posed by COVID-19. Census

field operators must interview millions of households, conduct re-interviews, perform

vacant-delete checks, and complete final canvassing of nonresponsive households. The time

requirements for each of these operations are immense. And COVID-19 has only made this work

more difficult, including by complicating efforts to recruit and train staff to conduct

door-knocking operations and making it less likely that individuals will be willing to speak with

strangers on their doorstep.90

       272.    In particular, the curtailed field operation period will undermine the counting of

households of color that tend to have lower self-response rates than white households and thus

depend on the Bureau’s follow-up operations to be accurately counted. In the 2010 Census, for

example, white, non-Hispanic households completed the mail-in self-response at a rate of 82.5%,

whereas Hispanic households self-responded at a rate of 69.7%, Black households

self-responded at a rate of 70%, Asian Americans self-responded at a rate of 75.4%, and other

communities of color self-responded at even lower rates.91 Early data on the 2020 Census

https://www.documentcloud.org/documents/7013550-Aug-4-2020-Statement-By-Former-U-S-C
ensus-Bureau.html; see also Michael Wines & Richard Fausset, With Census Count Finishing
Early, Fears of a Skewed Tally Rise, N.Y. TIMES (Aug. 4, 2020),
https://www.nytimes.com/2020/08/04/us/2020-census-ending-early.html.
       90
              See Mike Schneider, Census Bureau drop-outs complicate door-knocking efforts,
ABC                   NEWS                  (Aug.                 8,                 2020),
https://abcnews.go.com/Health/wireStory/census-bureau-drop-outs-complicate-door-knocking-ef
forts-72253639; Sarah Holder & Kriston Capps, The Census Bureau Wasn’t Counting on the
Coronavirus,         BLOOMBERG         CITY        LAB         (Mar.        4,       2020),
https://www.bloomberg.com/news/articles/2020-03-04/coronavirus-fears-complicate-2020-censu
s-planning.
       91
            U.S. Census Bureau, 2010 Census Planning Memoranda Series: 2010 Census
Mail Response/Return Rates Assessment Report (June 6, 2012) at 24, 26, available at


                                               810
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 82 of 98



self-response rates indicate that similar patterns are playing out this year: As of June 18, the

average response rate for white households was 66%, while the average response rate for

Hispanic, Black, and Asian households was 54.4%, 51.6%, and 64%, respectively.92 As the

former census directors observed, early cessation of field data collection will result in

“under-representation    of    …       [these]   traditionally   hard-to-count     populations   and

over-representation of all other populations,” particularly white households, “with potentially

extreme differential undercounts.”93

       273.    The likely undercount of Latino, Black, Asian, and other minority households,

and over-representation of white households, will in turn lead to malapportioned state legislative

and local districts and the loss of political power for the undercounted groups.

       274.    The Census Bureau’s decision to severely curtail the field operation and

self-response periods, on the eve of the start of field operations and in light of the challenges

posed by COVID-19, continues Defendants’ relentless effort to undermine the Census so as to

ensure the undercounting and, ultimately, the political underrepresentation, of households of

color in comparison to white households.



Mail Response/Return Rates Assessment Report (June 6, 2012) at 24, 26, available at
https://www.census.gov/content/dam/Census/library/publications/2012/dec/2010_cpex_198.pdf.
       92
                Center for Urban Research, Census 2020 Response Rate Analysis: Weeks 12 and
13               (June             21,             2020),            available            at
https://www.gc.cuny.edu/Page-Elements/Academics-Research-Centers-Initiatives/Centers-and-In
stitutes/Center-for-Urban-Research/CUR-research-initiatives/Census-2020-Response-Rate-Anal
ysis-Weeks-12-and-13 (see No. 3 – “Response Rate Trends Across Census Tracts by Plurality
Race/Hispanic Origin”).
       93
              Statement by Former U.S. Census Bureau Directors: On the Importance of
Extending the 2020 Census Statutory Deadlines to Achieve a Fair and Accurate Enumeration of
the            United             States             (Aug.             4,            2020),
https://www.documentcloud.org/documents/7013550-Aug-4-2020-Statement-By-Former-U-S-C
ensus-Bureau.html.


                                                  820
         Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 83 of 98



                                       CAUSES OF ACTION

                                              COUNT I

               (Enumeration Clause, U.S. Const. art. I, § 2, cl. 3; amend. XIV, § 2)

                                      (Against All Defendants)

        275.     Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

        276.     The Constitution requires that representatives in Congress be allocated based on

“the whole number of persons in each State.” U.S. Const. Amend. XIV, § 2; see also U.S.

Const., art. I, § 2, cl. 3.

        277.     An undocumented immigrant is a person. See Plyler v. Doe, 457 U.S. 202, 210

(1982) (“Aliens, even aliens whose presence in this country is unlawful, have long been

recognized as ‘persons’. . . .”); see also Evenwel v. Abbott, 136 S. Ct. 1120, 1128 (2016)

(recounting legislative process by which “total population,” rather than voter population, was

chosen “as the congressional apportionment base” under Fourteenth Amendment).

        278.     The President’s Memorandum announces a policy of “exclud[ing] from the

appointment base aliens who are not in a lawful immigration status.” The White House,

Memorandum for the Secretary of Commerce, Excluding Illegal Aliens From the Apportionment

Base Following the 2020 Census (July 21, 2020). The Memorandum violates the unambiguous

command of the Fourteenth Amendment that all “persons in each State” be counted in

congressional apportionment.

        279.     The early cessation of the field data collection and the self-response period for the

decennial Census one month early, creating the shortest field operation period in modern census

history, as well as the truncated data processing period, also violates the Fourteenth Amendment

as it will lead to a significant undercount of Latino, Black, Asian, and other historically



                                                  830
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 84 of 98



undercounted households of color and thus will unreasonably compromise the distributive

accuracy of the 2020 Census.

       280.    Plaintiffs will suffer permanent and irreparable injury unless Defendants are

enjoined from executing the Memorandum.

                                           COUNT II

                    (Equal Protection Guarantee of the Fifth Amendment

                               to the United States Constitution)

                                     (Against All Defendants)

       281.    Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

       282.    The Due Process Clause of the Fifth Amendment incorporates the equal

protection guarantee of the Fourteenth Amendment.

       283.    The collection of citizenship data and the production of citizenship population

tabulations for use along with the P.L. 94-171 Redistricting Data File by all Defendants except

President Trump violates the equal protection guarantee of the Fifth Amendment because it is

motivated by racial animus towards Latinos and Asian Americans, and animus towards non-U.S.

citizens and foreign-born persons.

       284.    The Presidential Memorandum and actions taken to comply with the Presidential

Memorandum violate the equal protection guarantee of the Fifth Amendment because they are

motivated by racial animus towards Latinos, Asian Americans, and non-U.S. citizens and

undocumented foreign-born persons.

       285.    The early cessation of field collection of data and the self-response period, as well

as a truncated data processing period for the decennial Census violates the equal protection

guarantee of the Fifth Amendment because it is motivated by racial animus towards Latinos,




                                                840
           Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 85 of 98



Asian Americans, and non-U.S. citizens and undocumented foreign-born persons and will

disproportionately affect the counting and political representation of those groups.

       286.     Defendants’ violations caused and will cause harm to Plaintiffs.

                                            COUNT III

                     (Administrative Procedure Act, 5 U.S.C. § 706 (2)(A))

                                      (Inadequate Rationale)

                     (Against All Defendants Excluding President Trump)

       287.     88. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

       288.     89. The APA prohibits final agency action that is “arbitrary, capricious, an abuse

of discretion, or not otherwise in accordance with law[.] ” 5 U.S.C. § 706(2)(A).

       289.     90. Defendants represent or are agencies subject to the requirements of the APA.

5 U.S.C. § 701 (b)(1).

       290.     Defendants’ decision to collect and use administrative records to report the

citizenship of persons in the United States relies on inadequate rationale. Specifically, the

memorandum from Secretary Ross in March 2018 indicates that the reason the administration is

implementing this policy is for Voting Rights Act enforcement. This rationale, however, is mere

pretext.

       291.     91. Defendants failed to provide any independent analysis or support to justify

collecting citizenship data to produce this data for use with the population tabulations provided

to states inwith the 2020 Census P.L. 94-171 Redistricting Data File. Defendants’ decision to

collect citizenship data and produce citizenship population tabulations for use alongside the 2020

Census P.L. 94-171 Redistricting Data File is thus arbitrary and capricious, discriminatory, an




                                                 850
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 86 of 98



abuse of discretion, and otherwise not in accordance with law, and therefore violates the APA

and must be set aside.

       292.    92. Plaintiffs suffered and will suffer permanent and irreparable injury unless

Defendants are enjoined from collecting citizenship data and producing tabulations of citizenship

population for use along with the 2020 Census P.L. 94-171 Redistricting Data File.

                                          COUNT IIIV

                     (Administrative Procedure Act, 5 U.S.C. § 706 (2)(B))

                                        (Contrary to Law)

                    (Against All Defendants Excluding President Trump)

       293.    93. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

       294.    94. The APA prohibits final agency action that is “contrary to constitutional right,

power, privilege or immunityin excess of statutory jurisdiction, authority, or limitations, or short

of statutory right[.]” 5 U.S.C. § 706(2)(BC).

       295.    95. Defendants represent or are agencies subject to the requirements of the APA.

5 U.S.C. § 701 (b)(1).

       296.    Presidential power is limited to the authority conferred on the President by acts of

Congress or by the Constitution itself. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579,

585 (1952). The Constitution gives Congress authority to conduct the census “in such a Manner

as [Congress] shall by Law direct,” U.S. Const. art. I, § 2, and “vests Congress with wide

discretion over . . . the conduct of the census,” Wisconsin, 517 U.S. at 15. Pursuant to this

authority, Congress delegated the duty of conducting the census to the Secretary of Commerce,

subject to the provisions of the Census Act. Neither the Census Act nor the Constitution vests

the President with authority over the conduct of the census.




                                                860
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 87 of 98



       297.    Defendant Ross has exceeded his statutory authority over the conduct of the

decennial Census by ordering the creation of the block level CVAP data, as articulated in the

July 2019 OMB request , thus improperly allowing President Trump to usurp the discretion

delegated to the Secretary by Congress.

       298.    Secretary Ross has directed the Census Bureau to collect citizenship data not

because he finds that it is necessary to collect this data, but because President Trump, as a

co-conspirator in the continuing scheme to deprive Plaintiffs of political representation, finds

that it is necessary for the Census Bureau to collect this data.

       299.    96. Defendants seek to collect and produce tabulations of citizenship population

for use along with the 2020 Census P.L. 94-171 Redistricting Data File to discriminate against

Plaintiffs and organizational Plaintiffs’ members because of their race, national origin, or

alienage. Exclusion of non-citizens from the population base used for redistricting without a

hard count of citizens and non-citizens will result in unconstitutionally malapportioned

congressional and state legislative districts. Defendants’ decision toFor the foregoing reasons,

Defendant Ross’s decision to Ross’s order to create and disseminate the block level CVAP data

and direct the Census Bureau to, among other things, collect citizenship data and produce

citizenship population tabulations for use along with the 2020 Census P.L. 94-171 Redistricting

Data File is contrary to constitutional right, power, privilege or immunity, in excess of the

Secretary’s statutory jurisdiction, authority, or limitations, or short of statutory right, and

therefore violates the APA and must be set aside.

       300.    97. Plaintiffs suffered and will suffer permanent and irreparable injury unless

Defendants arethe Secretary is enjoined from collecting citizenship data and producing




                                                 870
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 88 of 98



tabulations of citizenship population for use along with the 2020 Census P.L. 94-171

Redistricting Data Filecreating the inaccurate and unreliable block level CVAP dataset.

                                           COUNT IIIV

                     (Administrative Procedure Act, 5 U.S.C. § 706 (2)(C))

                                   (Excess of Lawful Authority)

                     (Against All Defendants Excluding President Trump)

       301.    98. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

       302.    99. The APA prohibits final agency action that is “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right[.]” 5 U.S.C. § 706(2)(C).

       303.    100. Defendants represent or are agencies subject to the requirements of the APA.

5 U.S.C. § 701 (b)(1).

       304.    101. Presidential power is limited to the authority conferred on the President by

acts of Congress or by the Constitution itself. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S.

579, 585 (1952). The Constitution gives Congress authority to conduct the census “in such a

Manner as [Congress] shall by Law direct,” U.S. Const. art. I, § 2, and “vests Congress with

wide discretion over . . . the conduct of the census,” Wisconsin, 517 U.S. at 15. UnderPursuant

to this authority, Congress delegated the duty of conducting the census to the Secretary of

Commerce, subject to the provisions of the Census Act. Neither the Census Act nor the

Constitution vests the President with authority over the conduct of the census.

       305.    Defendant Ross has exceeded his statutory authority over the conduct of the

decennial census by following EO 13880Census by ordering the creation of the block level

CVAP data, as articulated in the July 2019 OMB request , thus improperly allowing President

Trump to usurp the discretion delegated to the Secretary by Congress




                                                 880
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 89 of 98



       306.     102. . Secretary Ross has directed the Census Bureau to collect citizenship data

not because he finds that it is necessary to collect this data, but because President Trump, as a

co-conspirator in the continuing scheme to deprive Plaintiffs of political representation, finds

that it is necessary for the Census Bureau to collect this data.

       307.     103. For the foregoing reasons, Defendant Ross’s decision to follow EO 13380

andcreate and disseminate the block level CVAP data and direct the Census Bureau to, among

other things, collect citizenship data and produce citizenship population tabulations for use along

with the 2020 Census P.L. 94-171 Redistricting Data File is in excess of the Secretary’s statutory

jurisdiction, authority, or limitations, or short of statutory right, and therefore violates the APA

and must be set aside.

       308.     104. Plaintiffs suffered and will suffer permanent and irreparable injury unless the

Secretary is enjoined from following EO 13380creating the inaccurate and unreliable block level

CVAP dataset.

                                           COUNT IVVI

                     (Administrative Procedure Act, 5 U.S.C. § 706 (2)(D))

                                      (Improper Procedure)

                     (Against All Defendants Excluding President Trump)

       309.     105. Plaintiffs incorporate by reference the allegations in all preceding

paragraphs.

       310.     106. The APA prohibits final agency action that is “without observance of

procedure required by law[.]” 5 U.S.C. § 706(2)(D).

       311.     107. Defendants represent or are agencies subject to the requirements of the APA.

5 U.S.C. § 701(b)(1).




                                                 890
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 90 of 98



        312.    108. Defendants departed from statutory and regulatory requirements under 13

U.S.C. § 141(c) and Public Law 94-171, as well as OMB and Census Bureau standards and

practices, to collect and produce specific tabulations of population other than total population,

race, and Hispanic/non-Hispanic origin for use along with the 2020 Census P.L. 94-171

Redistricting Data File. Defendants’ decision to collect citizenship data and produce citizenship

population tabulations for use along with the 2020 Census P.L. 94-171 Redistricting Data File is

thus without observance of procedure required by law, and therefore violates the APA and must

be set aside.

        313.    109. Plaintiffs suffered and will suffer permanent and irreparable injury unless

Defendants are enjoined from collecting citizenship data and producing tabulations of citizenship

population for use along with the 2020 Census P.L. 94-171 Redistricting Data File.

                                            COUNT V

                       (Equal Protection Clause of the Fifth Amendment

                                to the United States Constitution)

        110. Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

        111. The Due Process Clause of the Fifth Amendment incorporates the equal protection

guarantee of the Fourteenth Amendment.

        112. The collection of citizenship data and the production of citizenship population

tabulations for use along with the P.L. 94-171 Redistricting Data File violates the equal

protection guarantee of the Fifth Amendment because it is motivated by racial animus towards

Latinos, and animus towards non-U.S. citizens and foreign-born persons.

        314.    113. Defendants’ violationcaused and will cause harm to Plaintiffs also departed

from proper procedure by modifying the Residence rule without Notice and Comment.




                                                900
        Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 91 of 98



       315.    Plaintiffs will suffer permanent and irreparable injury unless Defendants are

enjoined from subtracting undocumented immigrants from apportionment totals.

                                         COUNT VIVII

               (Conspiracy to Violate Civil Rights Under 42 U.S.C. § 1985(3))

       316.    114. Plaintiffs incorporate by reference the allegations in all preceding

paragraphs.

       317.    115. Motivated by their racial and class-based animus toward Latinos and

non-U.S. citizens, President Trump, Defendant Ross, Defendant Dillingham, John Gore,

Attorney General Sessions, Kris Kobach, and Stephen Bannon conspired to collect citizenship

data and produce citizenship data for use along with the P.L. 94-171 Redistricting Data File so

that states can use CVAP data to apportion state and local districts. This group also conspired to

subtract from apportionment totals undocumented immigrants, and thus diminish Latino political

power and representation.

       318.    116. By taking the actions described herein, President Trump, Defendant Ross,

Defendant Dillingham, John Gore, Attorney General Barr, Kris Kobach and Stephen Bannon

conspired to deprive Latinos and non-U.S. citizens of their Fifth Amendment right to equal

protection of the laws under the Fifth Amendment of the U.S. Constitution in violation of 42

U.S.C. § 1985(3).

       319.    117. Defendants’ unlawful conduct to conspire to violate the constitutional rights

of Latinos and non-U.S. citizen persons caused and will cause harm to Plaintiffs.

                                          COUNT VIII

                     (Ultra Vires Claims – 2 U.S.C. § 2a; 13 U.S.C. § 141)

                                    (Against All Defendants)




                                               910
          Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 92 of 98



          320.   Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

          321.   The Constitution vests authority over the decennial census in the Congress. U.S.

Const. art. I, § 2, cl. 3.

          322.   Congress has directed the Secretary of Commerce to carry out the decennial

census “in such form and content as he may determine,” and to report the results of that

decennial census to the President. 13 U.S.C. § 141(a), (b). Under the Secretary’s regulations for

the 2020 decennial census, the Census Bureau will count undocumented immigrants.

          323.   Under the statutory framework established by Congress for the congressional

apportionment process, the President performs only a circumscribed role. The President must

submit to Congress “the whole number of persons in each State . . . as ascertained under the . . .

decennial census of the population.” 2 U.S.C. § 2a(a). And he must submit to Congress “the

number of Representatives to which each state would be entitled,” based on applying a specified

calculation method to the number of persons ascertained under the decennial census. Id.

          324.   The President’s Memorandum directs the Secretary to provide information on the

number of undocumented immigrants in each state, and announces that the President will use

that information to calculate congressional apportionment numbers based on an “apportionment

base” calculated by the President. Using an apportionment base other than the “whole number of

persons in each State” as ascertained under the decennial census exceeds the authority delegated

to the President by Congress. Plaintiffs suffered and will suffer permanent and irreparable injury

unless Defendants are enjoined from subtracting undocumented immigrants from apportionment

totals.

                                      PRAYER FOR RELIEF

WHEREFORE, plaintiffsPlaintiffs respectfully request that this Court:




                                                  920
    Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 93 of 98



(a) Declare that production of citizenship data for use along with the P.L. 94-171

   Redistricting Data File and population tabulations, or including citizenship data in the

   File, violates the Equal Protection guaranteeGuarantee of the Fifth Amendment;

(b) Declare that the decision to collect and use administrative records to report the

   citizenship of persons in the United States violates the Administrative Procedures Act

   because it is arbitrary and capricious,

(c) (b) Declare that Secretary Ross’s decision to follow EO 13380 and order the Census

   Bureau to produce tabulations of citizenship population data for use along with the P.L.

   94-171 Redistricting Data File, or to include citizenship data in the File, violates §§

   706(2)(A)-(D) of the APA because it is arbitrary and capricious, an abuse of discretion,

   and not in accordance with law; contrary to constitutional power, right, privilege or

   immunity; and/or in excess of statutory jurisdiction and authority, and without

   observance of procedure required by law;

(d) Declare that Defendants’ decision to exclude undocumented immigrants from the

   congressional apportionment base following the 2020 Census, as well as any action

   Defendants take to implement the decision to exclude undocumented immigrants from

   the apportionment base, is unauthorized by and contrary to the Constitution and laws of

   the United States, specifically Article I, section 2, clause 3, the Equal Protection

   Guarantee of Amendment V, and Amendment XIV of the Constitution.

(e) Declare that Defendants’ decision to terminate the 2020 decennial Census field

   operations and self-response period one month early, on September 30, 2020, and

   reducing the data processing time is unauthorized by and contrary to the Constitution and

   laws of the United States, specifically Article I, section 2, clause 3, Amendment XIV of




                                             930
    Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 94 of 98



   the Constitution, and the Equal Protection Guarantee of Amendment V of the

   Constitution.

(f) Enjoin Defendants Ross and Dillingham, the United States Department of Commerce,

   and the United States Census Bureau, and all those acting under the direction of or on

   behalf of these Defendants, from terminating the 2020 decennial Census field operations

   and self-response period one month early, on September 30, 2020, and order these

   Defendants to continue field operations and the self-response period through October 31,

   2020.

(g) Enjoin Defendants Ross and Dillingham, the United States Department of Commerce,

   and the United States Census Bureau, and all those acting under the direction of or on

   behalf of these Defendants, from reporting apportionment tabulations by December 31,

   2020, allowing for additional time past the statutory deadline to produce the tabulations,

   or in the alternative, lift the statutory deadline of December 31 to report apportionment

   tabulations based on the 2020 census until April 30, 2021.

(h) (c) Enjoin Defendants, and their agentsall those acting under the direction of Defendants

   or on behalf of Defendants, from collecting data as dictated by EO 13380 or creating a

   block level citizenship dataset based on administrative records or otherwise and from

   producing tabulations of citizenship population for use alongside the P.L. 94-171

   Redistricting Data File and population tabulations or including citizenship data in the File

   and from taking any irreversible steps to produce tabulations of citizenship population for

   use alongside with the File or including tabulations of citizenship population in the File;




                                           940
       Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 95 of 98



   (i) Enjoin Defendants, and all those acting under the direction of Defendants or on behalf of

      Defendants, from excluding undocumented immigrants from the apportionment base

      following the 2020 Census, or taking any action to implement or further such a policy;

   (j) Enjoin the Secretary of Commerce, and those acting on behalf of or under the direction of

      the Secretary of Commerce, from transmitting to the President a calculation of the

      number of persons residing in each state that excludes undocumented immigrants in

      connection with the calculation of the apportionment base;

   (k) Enjoin the President from transmitting to Congress any calculation of the number of

      persons residing in each state that excludes undocumented immigrants in connection with

      the calculation of the apportionment base;

   (l) Issue a writ of mandamus compelling the Secretary of Commerce to tabulate and report

      to the President the total population by states based solely on the total number of persons

      in each state, including undocumented immigrants.

   (m)Issue a writ of mandamus compelling the President to tabulate and report to Congress a

      statement of the whole number of persons in each state that does not exclude

      undocumented immigrants from that number of persons, pursuant to pursuant to 2 U.S.C.

      § 2a(a).

   (n) (d) Award Plaintiffs reasonable costs, expenses, and attorneys’ fees pursuant to 28 U.S.C.

      § 2412; and

   (o) (e) Award such additional relief as the interests of justice may require.



Dated: October 9August 12, 20192020                          Respectfully submitted,

                                             By /s/ Terry Ao Minnis



                                               950
Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 96 of 98



                            ASIAN AMERICANS ADVANCING JUSTICE |
                            AAJC
                            John C. Yang (IL Bar No. 6210478)*
                            Niyati Shah (NJ Bar No. 026622005) º
                            Terry Ao Minnis (MD Bar No. 20547)º
                            Eri Andriola (NY Bar No. 5510805)º
                            1620 L Street, NW, Suite 1050
                            Washington, DC 20036
                            Phone: (202) 815-1098
                            Facsimile: (202) 296-2318

                            MEXICAN AMERICAN LEGAL DEFENSE
                            AND EDUCATIONAL FUND
                            Thomas A. Saenz (CA Bar No. 159430)º
                            Denise Hulett (CANina Perales (TX Bar No.
                            12155324005046)º
                            Andrea Senteno (NY Bar. No. 5285341)**º
                            Tanya G. Pellegrini (CA Bar No. 285186)º
                            JuliaDaniel A. GomezHatoum (CATX Bar No.
                            31627024099136)º
                            1016 16th Street NW, Suite 100
                            Washington, DC 20036
                            Phone: (202) 293-2828
                            Facsimile: (202) 293-2849

                            * Pro hac vice applicationsapplication forthcoming
                            ** Application for admission forthcoming
                            º Not admitted in DC.




                              960
       Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 97 of 98



                               CERTIFICATE OF SERVICE


I certify that on this 12th day of August 2020, I caused a copy of Second Amended Complaint to
be sent to all parties receiving CM/ECT notices in this case.


                                                   /s/ Terry Ao Minnis
                                                   Terry Ao Minnis




                                             970
Case 8:19-cv-02710-PX Document 98-1 Filed 08/13/20 Page 98 of 98




                             Summary report:
  Litera® Change-Pro for Word 10.9.0.460 Document comparison done on
                          8/13/2020 12:00:06 AM
Style name: WH-Default Style
Intelligent Table Comparison: Active
Original DMS:
iw://IMANAGEWORKUS.WILMERHALE.COM/ActiveUS/181306987/1
Modified DMS:
iw://imanageworkus.wilmerhale.com/ACTIVEUS/181242848/10
Changes:
Add                                                    1223
Delete                                                 484
Move From                                              120
Move To                                                120
Table Insert                                           0
Table Delete                                           0
Table moves to                                         0
Table moves from                                       0
Embedded Graphics (Visio, ChemDraw, Images etc.)       0
Embedded Excel                                         0
Format changes                                         0
Total Changes:                                         1947
